Exhibit 10.1
EXECUTION COPY
SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION
CREDIT AND GUARANTY AGREEMENT
dated as of November 18, 2009
among
VISTEON CORPORATION,
as a debtor and debtor in possession,
CERTAIN SUBSIDIARIES,
each as a debtor and debtor in possession and as Guarantors,
VARIOUS LENDERS,
WILMINGTON TRUST FSB,
as Administrative Agent
 
$150,000,000 Senior Secured Super Priority Priming
Debtor in Possession Credit Facility
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    3    
1.1 Definitions
    3  
1.2 Accounting Terms
    25  
1.3 Interpretation, etc
    25  
1.4 Joint Preparation
    26    
SECTION 2. LOANS
    26    
2.1 Loans and Borrowing Mechanics
    26  
2.2 Pro Rata Shares
    27  
2.3 Use of Proceeds
    27  
2.4 Evidence of Liabilities; Register; Lenders’ Books and Records; Notes
    27  
2.5 Interest on Loans
    28  
2.6 Default Interest
    28  
2.7 Payments of Other Amounts
    29  
2.8 Voluntary Prepayments; Reduction or Termination of the Commitments
    29  
2.9 Mandatory Prepayments
    29  
2.10 Continuation Options
    30  
2.11 General Provisions Regarding Payments
    30  
2.12 Ratable Sharing
    31  
2.13 Increased Costs; Capital Adequacy
    32  
2.14 Taxes; Withholding, etc
    33  
2.15 Indemnity
    35  
2.16 Measures to Mitigate
    36  
2.17 Release
    36  
2.18 Replacement of Lenders
    37    
SECTION 3. CONDITIONS PRECEDENT
    37    
3.1 Closing Date
    38  
3.2 Conditions Precedent to Each Credit Extension
    40    
SECTION 4. REPRESENTATIONS AND WARRANTIES
    40    
4.1 No Default
    41  
4.2 Organization and Good Standing
    41  
4.3 Authorization
    41  
4.4 No Conflicts or Consents
    41  
4.5 Enforceable Obligations
    41  
4.6 Current Financial Statements
    42  
4.7 Other Obligations and Restrictions
    42  
4.8 Full Disclosure
    42  
4.9 Litigation
    42  
4.10 Labor Disputes
    42  
4.11 ERISA Plans and Liabilities
    43  
4.12 Environmental and Other Laws
    43  
4.13 Names and Places of Business
    44  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
4.14 Subsidiaries
    44  
4.15 Licenses
    44  
4.16 Government Regulation
    45  
4.17 Taxes
    45  
4.18 Title to Properties
    45  
4.19 No Defaults
    45  
4.20 Margin Stock
    45  
4.21 Insurance
    45  
4.22 Perfection of Security Interest
    45    
SECTION 5. AFFIRMATIVE COVENANTS
    46    
5.1 Payment and Performance
    46  
5.2 Books, Financial Statements and Reports
    46  
5.3 Other Information and Inspections
    49  
5.4 Notice of Material Events and Change of Name
    49  
5.5 Maintenance of Properties; Insurance
    50  
5.6 Maintenance of Existence and Qualifications
    50  
5.7 Payment of Taxes, etc
    50  
5.8 Payments of Insurance Premiums on Borrower’s Behalf
    50  
5.9 Compliance with Agreements and Law
    50  
5.10 Environmental Matters
    51  
5.11 Intentionally Deleted
    51  
5.12 Agreement to Deliver Guaranty and Security Documents; Perfection and
Protection of Security Interests and Liens
    51  
5.13 Bank Accounts; Offset
    53  
5.14 Non-Consolidation
    54  
5.15 Stock of First-Tier Foreign Subsidiaries
    54  
5.16 Post-Closing Requirements
    54    
SECTION 6. NEGATIVE COVENANTS
    55    
6.1 Indebtedness
    55  
6.2 Limitation on Liens and Negative Pledges; Equitable Lien
    57  
6.3 Swap Agreements
    61  
6.4 Subsidiaries; Mergers; Capital Stock Transactions
    61  
6.5 Limitation on Sales of Property
    62  
6.6 Limitation on Dividends and Redemptions
    63  
6.7 Limitation on Investments, Capital Expenditures, and Deposit Accounts
    64  
6.8 Transactions with Affiliates
    64  
6.9 Conduct of Business
    65  
6.10 Fiscal Year
    65  
6.11 Budget
    65  
6.12 Amendments to Organizational Documents
    65  
6.13 Prepetition Indebtedness
    65  
6.14 Bankruptcy Case
    65  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.15 Business of VIHI and Foreign Stock Holding Companies
    65  
6.16 Business of Securitization Subsidiary
    66    
SECTION 7. PRIORITY AND COLLATERAL SECURITY; GUARANTY
    66    
7.1 Priority and Collateral Security
    66  
7.2 Guaranty
    68    
SECTION 8. EVENTS OF DEFAULT
    72    
8.1 Events of Default
    72  
8.2 Remedies
    75  
8.3 Distribution of Collateral Proceeds
    75    
SECTION 9. AGENTS
    76    
9.1 Appointment of Agents
    76  
9.2 Powers and Duties
    76  
9.3 General Immunity
    77  
9.4 Agents Entitled to Act as Lender
    78  
9.5 Lenders’ Representations, Warranties and Acknowledgment
    78  
9.6 Right to Indemnity
    79  
9.7 Successor Agents
    79  
9.8 Security Documents and Guaranty
    80    
SECTION 10. MISCELLANEOUS
    80    
10.1 Notices
    80  
10.2 Expenses
    81  
10.3 Indemnity, WAIVER OF PUNITIVE DAMAGES
    81  
10.4 Amendments and Waivers; Consents
    84  
10.5 Successors and Assigns; Participations
    85  
10.6 Independence of Covenants
    88  
10.7 Survival of Representations, Warranties and Agreements; Termination
    88  
10.8 No Waiver; Remedies Cumulative
    88  
10.9 Marshalling; Payments Set Aside
    89  
10.10 Severability
    89  
10.11 Obligations Several; Independent Nature of Lenders’ Rights
    89  
10.12 Headings
    89  
10.13 APPLICABLE LAW
    89  
10.14 CONSENT TO EXCLUSIVE JURISDICTION
    90  
10.15 WAIVER OF JURY TRIAL
    90  
10.16 Confidentiality
    91  
10.17 Usury Savings Clause
    92  
10.18 Counterparts
    92  
10.19 Effectiveness
    92  
10.20 USA Patriot Act Notice
    92  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
10.21 Order
    92  

iv



--------------------------------------------------------------------------------



 



SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION
CREDIT AND GUARANTY AGREEMENT
     This SENIOR SECURED SUPER PRIORITY PRIMING DEBTOR IN POSSESSION CREDIT AND
GUARANTY AGREEMENT, dated as of November 18, 2009, is entered into by and among
VISTEON CORPORATION, a Delaware corporation, as a debtor and a debtor in
possession (“BORROWER”), and certain Subsidiaries of Borrower, who are also
debtors and debtors in possession, as Guarantors, the Lenders (as defined below)
party hereto from time to time, WILMINGTON TRUST FSB (“Wilmington”), as
Administrative Agent for such Lenders (together with its permitted successor in
such capacity, “Administrative Agent”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, on May 28, 2009 (the “Petition Date”), the Borrower and each of
the Guarantors filed a petition under Chapter 11 of the Bankruptcy Code (the
“Case”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”);
     WHEREAS, the Borrower and each of the Guarantors has continued to operate
its business as a debtor and debtor in possession pursuant to Sections 1107 and
1108 of the Bankruptcy Code;
     WHEREAS, before the Petition Date, Borrower entered into that certain
Credit Agreement, dated as of August 14, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Prepetition ABL
Credit Agreement”), among Borrower and certain of its Subsidiaries, as borrowers
(in such capacity, the “Prepetition ABL Borrowers”), the lenders from time to
time party thereto (the “Prepetition ABL Lenders”), and JPMorgan Chase Bank,
N.A., as administrative agent for the Prepetition ABL Lender (in such capacity,
the “Prepetition ABL Agent”), pursuant to which the ABL Lender extended credit
to the Prepetition ABL Borrower on the terms set forth therein;
     WHEREAS, before the Petition Date, Borrower entered into that certain
Amended and Restated Credit Agreement, dated as of April 10, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Prepetition
Term Loan Agreement”, and together with the Prepetition ABL Credit Agreement,
the “Prepetition Credit Agreements”), among Borrower, as borrower (in such
capacity, the “Prepetition Term Borrower”, and together with the Prepetition ABL
Borrowers, the “Prepetition Borrower”), the lenders from time to time party
thereto (the “Prepetition Term Lenders”, and together with the Prepetition ABL
Lenders, the “Prepetition Lenders”,), and Wilmington Trust Company (as successor
to JPMorgan Chase Bank, NA), as administrative agent for the Prepetition Term
Lenders (in such capacity, the “Prepetition Term Agent”), pursuant to which the
Term Lenders extended credit to the Prepetition Term Borrower on the terms set
forth therein;
     WHEREAS, before the Petition Date, Prepetition ABL Borrower entered into
that certain Pledge and Security Agreement dated as of August 14, 2006 (as
amended, restated,

 



--------------------------------------------------------------------------------



 



supplemented or otherwise modified from time to time), among Prepetition ABL
Borrowers and the Prepetition ABL Agent (the “Prepetition ABL Security
Documents”);
     WHEREAS, before the Petition Date, Prepetition Term Borrower and certain
subsidiaries of Prepetition Term Borrower (the “Prepetition Term Guarantors”)
entered into that certain Guarantee and Collateral Agreement, dated as of
June 13, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Prepetition Term Security Documents”, and together with the
Prepetition ABL Security Documents, the “Prepetition Security Documents”);
     WHEREAS, as of the Petition Date, the Prepetition Lenders under the
Prepetition Credit Agreements are owed approximately $1,500,000,000 in
obligations incurred directly by the Prepetition Borrowers (plus all accrued and
unpaid interest thereon, unpaid fees, costs and expenses in respect thereof,)
(collectively, the “Prepetition Lender Debt”);
     WHEREAS, the Borrower has requested that the Lenders referred to herein
provide financing to the Borrower consisting of a multiple-draw term loan (the
“Facility”) in the principal amount of $150,000,000, with an initial advance
thereunder of at least $75,000,000 (the “Initial Term Advance”) and one
additional advance thereunder of up to the remainder of $150,000,000 after the
Initial Term Advance is made, pursuant to the terms of this Agreement, and
advanced to the Borrower pursuant to Sections 364(c) and (d) of the Bankruptcy
Code in order to provide working capital for the Borrower, to fund capital
expenditures and for other general corporate purposes in accordance with the
Budget (as defined below);
     WHEREAS, the Lenders have indicated their willingness to provide the
Facility to the Borrower, all on terms and conditions set forth herein and in
the other Loan Documents and in accordance with Sections 364(c) and (d) of the
Bankruptcy Code, so long as:
     (A) such postpetition credit obligations are (i) subject in priority only
to certain Liens and the Carve Out as hereinafter provided, (ii) except for
Excluded Collateral, secured by Liens on all property, rights and interests,
real and personal, tangible and intangible, of the Borrower and the Guarantors,
whether now owned or hereafter acquired, and (iii) given superpriority
administrative claim status (subject to the Carve Out) as provided in the Final
Order, and
     (B) the Prepetition Term Lenders receive certain adequate protection as set
forth in the Final Order for use of cash collateral, the diminution in value of
the Prepetition Term Loan Priority Collateral from and after the date of the
entry of the Final Order and the priming of their prepetition Liens, in each
case securing, to the extent of such diminution, the obligations of the
Prepetition Borrower and the Prepetition Guarantors in respect of the
Prepetition Term Loan Agreement; and
     WHEREAS, the Borrower and the Guarantors have agreed to provide such
collateral security, superpriority claims and adequate protection subject to the
approval of the Bankruptcy Court;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



SECTION 1. DEFINITIONS AND INTERPRETATION
1.1 Definitions. The following terms used herein, including in the preamble,
recitals, exhibits and schedules hereto, shall have the following meanings:
     “ABL Cash Collateral Order” means that certain Amended Seventh Supplemental
Interim Order (I) Authorizing the Use of Cash Collateral Under 11 U.S.C. § 363;
(II) Granting Adequate Protection Under 11 U.S.C. §§ 361, 362 and 363 and
(III) Scheduling a Final Hearing Under Bankruptcy Rule 4001(B), as the same be
amended, restated, replaced or supplemented from time to time.
     “Accommodation Agreements” as defined in the ABL Cash Collateral Order.
     “Act” as defined in Section 10.20.
     “Actual Cash Flows and Collateral Base Report” as defined in
Section 5.2(ii).
     “Administrative Agent” as defined in the preamble hereto.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”) of a Person means the power, directly or indirectly, either to
(a) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person
or (b) direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise. Notwithstanding the foregoing, none of
the Administrative Agent, the Lenders, nor any of their respective Affiliates,
shall be considered Affiliates of any Credit Party for purposes of this
Agreement.
     “Agreement” means this Senior Secured Super Priority Priming Debtor in
Possession Credit and Guaranty Agreement, as it may be amended, supplemented or
otherwise modified from time to time.
     “Applicable Margin” means, with respect to the Loans, 6.50% per annum.
     “Asset Sale” means any Disposition of property or series of related
Dispositions (excluding Dispositions permitted under Section 6.5 (other than
clauses (e), (i), and (n) thereof) of property that yields gross proceeds to any
Credit Party (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,500,000.
     “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent and the Borrower.
     “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president or one of

3



--------------------------------------------------------------------------------



 



its vice presidents (or the equivalent thereof), manager of a limited liability
company, and such Person’s chief financial officer, treasurer, assistant
treasurer, secretary or assistant secretary.
     “Avoidance Actions” means avoidance actions of the Credit Parties under
Chapter 5 or Section 724(a) of the Bankruptcy Code (and proceeds thereof).
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy” from time to time in effect.
     “Bankruptcy Court” as defined in the recitals hereto.
     “Beneficiary” means each of Administrative Agent and each Lender, and
collectively, the “Beneficiaries”.
     “Borrower” as defined in the preamble hereto.
     “Borrowing Date”: any Business Day specified by the Borrower as a date on
which the Borrower requests the Lenders to make Loans hereunder.
     “Budget” as defined in Section 3.1(e), which reference shall include any
amendment thereto made with the consent of the Required Lenders and filed with
the Bankruptcy Court.
     “Budget Variance Report” as defined in Section 5.2(iv).
     “Business” as defined in Section 4.12(ii).
     “Business Day” means (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) as used in the definitions of
“Base Eurodollar Rate” and “Monthly Payment Date,” the term “Business Day” shall
mean any day which is a Business Day described in clause (i) and which is also a
day for trading by and between banks in Dollar deposits in the London interbank
market.
     “Capital Expenditures” means, for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries. Notwithstanding
the foregoing, Capital Expenditures shall not include, without duplication:
(a) the consideration for any Permitted Investments; (b) capital expenditures
recorded as result of the consummation of any sale-leaseback transaction
permitted hereunder; (c) capital expenditures in respect of the purchase price
of equipment to the extent the consideration therefor consists of any
combination of (i) equipment traded in at the time of such purchase pursuant to
a Disposition permitted under Section 6.5(a) and (ii) the proceeds of a
concurrent Disposition pursuant to Section 6.5(a) of equipment, in each case, in
the ordinary course of business; (d) interest capitalized in respect of capital
expenditures and (e) expenditures that are

4



--------------------------------------------------------------------------------



 



accounted for as capital expenditures of such Person and that actually are paid
for by a third party (excluding any Group Member and for which no Group Member
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period).
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
     “Capital Stock” means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
     “Carve Out” means, at any time of determination, (a) allowed administrative
expenses payable pursuant to 28 U.S.C. § 1930, (b) Chapter 7 trustee fees up to
$25,000, and (c) Priority Professional Expenses.
     “Carve Out Trigger Notice” as defined in the Final Order.
     “Case” as defined in the recitals hereto.
     “Cash Collateral Orders” means, collectively, the Term Loan Cash Collateral
Order and the ABL Cash Collateral Order.
     “Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition or, with respect
to any Foreign Subsidiary, an equivalent obligation of the government of the
country in which such Foreign Subsidiary transacts business, in each case
maturing within one year from the date of acquisition; (b) certificates of
deposit, time deposits, eurodollar time deposits or overnight bank deposits
having maturities of twelve months or less from the date of acquisition issued
by any Lender or by any commercial bank organized under the laws of the United
States or any state thereof having combined capital and surplus of not less than
$250,000,000, and, with respect to any Foreign Subsidiary, time deposits,
certificates of deposits, overnight bank deposits or bankers acceptances in the
currency of any country in which such Foreign Subsidiary transacts business
having maturities of twelve months or less from the date of acquisition issued
by any commercial bank organized in the United States having capital and surplus
in excess of $100,000,000 or, with respect to any Foreign Subsidiary, a
commercial bank organized under the laws of another country in which such
Foreign Subsidiary transacts business having total assets in excess of
$100,000,000 (or its foreign currency equivalent); (c) commercial paper of an
issuer rated at least A-1 (or the equivalent thereof) by S&P or P-1 (or the
equivalent thereof) by Moody’s, or carrying an

5



--------------------------------------------------------------------------------



 



equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within twelve months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition with respect to securities
issued or fully guaranteed or insured by the United States government;
(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of twelve months or less from the date
of acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100,000,000 or,
with respect to any Foreign Subsidiary, a commercial bank organized under the
laws of any other country in which such Foreign Subsidiary transacts business
having total assets in excess of $100,000,000 (or its foreign currency
equivalent); (h) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (g) of this
definition; or (i) money market funds that (x) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(y) are rated AAA by S&P and Aaa by Moody’s and (z) have portfolio assets of at
least $5,000,000,000.
     “Change in Law” shall mean the occurrence, after the Closing Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means (i) any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act) shall become, or obtain
rights (whether by means of warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act), directly or indirectly, of more than 50% of the outstanding common stock
of the Borrower, or (ii) the board of directors of the Borrower shall cease to
consist of a majority of Continuing Directors.
     “Closing Date” means the date on which the first Loan is made.
     “Closing Date Certificate” means a Closing Date Certificate substantially
in the form of Exhibit F.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, all of the real, personal and mixed
property (including Capital Stock) in which Liens are purported to be created
pursuant to the Security Documents and/or the Final Orders as security for the
Obligations, but excluding (a) the Excluded Collateral and (b) any
“Post-Petition L/C Collateral” as such term is defined in the L/C Order.

6



--------------------------------------------------------------------------------



 



     “Collateral Base” as defined in the ABL Cash Collateral Order.
     “Commitment” means, as to each Lender, its obligation to make Term Loans to
the Borrower pursuant to Section 2.1 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Appendix A under the caption “Term Loan Commitments”, as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Commitment Expiration Date” means the earliest of (a) the date of
borrowing of the Subsequent Term Loan, (b) the date occurring 20 calendar days
prior to the Maturity Date, and (c) the date the Commitment is terminated
pursuant to Section 8.1.
     “Commonly Controlled Entity”: an entity, whether or not incorporated, that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
     “Compliance Certificate” means a Compliance Certificate substantially in
the form of Exhibit C.
     “Consolidated” refers to the consolidation of Borrower or any other Credit
Party, in accordance with GAAP, with its consolidated subsidiaries in accordance
with GAAP. References herein to a Person’s Consolidated financial statements,
financial position, financial condition, liabilities, etc. refer to the
consolidated financial statements, financial position, financial condition,
liabilities, etc. of such Person and its consolidated subsidiaries in accordance
with GAAP.
     “Continuing Directors” means the directors of the Borrower on the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Borrower is recommended by the
committee of the board of directors designated to make such recommendations;
provided that such committee has been appointed by at least 51% of the then
Continuing Directors.
     “Contractual Obligation” means, as applied to any Person, any provision of
any Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its property is bound.
     “Counterpart Agreement” means a Counterpart Agreement substantially in the
form of Exhibit G delivered by a Credit Party pursuant to Section 5.12.
     “Credit Extension” means the making of a Loan.
     “Creditors’ Committee” means the Official Unsecured Creditors’ Committee
which has been appointed by the United States Trustee in relation to the Case.
     “Credit Party” means Borrower and each Guarantor.

7



--------------------------------------------------------------------------------



 



     “Current Financial Statements” means (i) the audited Consolidated financial
statements of the Borrower for the year ended December 31, 2008, as reflected in
its Form 10-K filed with respect to the same period; (ii) the interim, unaudited
Consolidated financial statements of the Borrower for the fiscal quarter ended
June 30, 2009, as reflected in the Borrower’s Form 10-Q filed with respect to
the same period; and (iii) the unaudited, management-prepared Consolidated
financial statements for the fiscal quarter ended September 30, 2009.
     “Default” means an Event of Default or a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
     “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, or other transfer thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
     “Distribution” means (i) any dividend or other distribution made by a
Credit Party on or in respect of any Capital Stock issued by Credit Party, or
(ii) any payment made by a Credit Party to purchase, redeem, acquire or retire
any Capital Stock in such Credit Party.
     “Dollars” and the sign “$” mean the lawful money of the United States of
America.
     “Domestic Subsidiary”: any Subsidiary of the Borrower organized under the
laws of any jurisdiction within the United States.
     “Effective Rate” means, at any time of determination, the per annum rate
equal to the Eurodollar Rate plus the Applicable Margin; provided that in no
event shall the Effective Rate exceed the Highest Lawful Rate.
     “Eligible Assignee” means (x) any Lender or any Affiliate of any Lender,
and (y) any Related Fund or any commercial bank, insurance company, investment
or mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act); provided, that none of the following
shall be considered Eligible Assignees: (i) any Credit Party or any Affiliate of
any Credit Party, (ii)any Person other than a Person described in clause (x) or
(y) unless consented to in writing by the Borrower, and (iii) any natural
Person.
     “Environmental Laws” means any and all past, present, current or future
foreign or domestic, federal or state (or any subdivision of any of them)
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to air, water, surface
water, groundwater, soil, or any other environmental media, any Hazardous
Materials Activity, natural resources, animals or plants, flora or fauna,
ecosystems, or any other living species and their habitat, including those that
are endangered, threatened, or otherwise protected by Law; (ii) the generation,
use, storage, transportation or disposal of Hazardous Materials; or (iii)
occupational safety and health, industrial hygiene, land use or the protection
of human, plant or animal health or welfare, in any manner applicable to
Borrower or any of its Subsidiaries or any of their respective properties.

8



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto, together with all rules
and regulations promulgated with respect thereto.
     “Eurocurrency Reserve Requirements” means, for any day as applied to a
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
     “Eurodollar Base Rate” means, with respect to each day during each Interest
Period pertaining to a Loan, the rate per annum determined on the basis of the
rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Telerate screen as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Page 3750 of the Telerate screen (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, by reference
to the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Loan, a rate per annum determined for such day in accordance
with the following formula (rounded upward to the nearest 1/100th of 1%):
Eurodollar Base Rate
 
1.00 – Eurocurrency Reserve Requirements
; provided, however, that, notwithstanding the foregoing, in no event shall the
Eurodollar Rate be less than 3.00% per annum.
     “Event of Default” as defined in Section 8.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.
     “Excluded Collateral” means, (i) with respect to Excluded Foreign
Subsidiaries, any portion of the voting Capital Stock issued by such Excluded
Foreign Subsidiaries in excess of 65% of the issued and outstanding voting stock
of such Excluded Foreign Subsidiary, (ii) the Specified Interests, and (iii) any
property to the extent that such grant of a security interest is prohibited by
any requirements of Law of a Governmental Authority, requires a consent not
obtained of any Governmental Authority pursuant to such requirement of Law or is
prohibited

9



--------------------------------------------------------------------------------



 



by, or would constitute a breach or default under or would result in the
termination of or requires any consent not obtained, or would trigger an option
to purchase or similar right by a third party, under, any contract, license,
agreement, instrument or other document evidencing or giving rise to such
property or, in the case of any Capital Stock or investment property,
intercompany or third party notes (as described in the Security Agreement), any
applicable shareholder or similar agreement, except to the extent that such
requirement of Law or the term in such contract, license, agreement, instrument
or other document or shareholder or similar agreement providing for such
prohibition, breach, default or termination or requiring such consent is
ineffective under applicable law.
     “Excluded Entities”: Atlantic Automotive Components, LLC and AutoNeural
Systems, LLC, any other Subsidiary created after the Closing Date in connection
with the establishment of a Joint Venture with any Person (other than a Group
Member).
     “Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which
either (a) the pledge of more than 65% of the voting Capital Stock of such
Subsidiary as Collateral or (b) the guaranteeing by such Subsidiary of the
Obligations, would, in the good faith judgment of the Borrower, result in
adverse tax consequences to the Borrower or its Subsidiaries.
     “Existing Indenture” means the Amended and Restated Indenture between the
Borrower and J.P. Morgan Trust Company, National Association, dated as of
March 10, 2004, as in effect on the Closing Date.
     “Facility” as defined in the recitals hereto.
     “Fee Letter” as defined in Section 2.7.
     “Final Order” as defined in Section 3.1(k).
     “Fiscal Year” means the fiscal year of Borrower and its Subsidiaries ending
on December 31 of each calendar year.
     “Foreign Stock Holding Company” means any Domestic Subsidiary or any
Foreign Subsidiary (provided that such Foreign Subsidiary shall be considered a
Domestic Subsidiary for purposes of the Security Agreement and Section 5.15 of
this Agreement) of the Borrower created or acquired to hold the Capital Stock of
first-tier Foreign Subsidiaries. It is understood and agreed that each such
Subsidiary shall be a passive holding company (with the only assets of such
Subsidiary being the Capital Stock of first-tier Foreign Subsidiaries) and each
such Subsidiary shall be subject to the requirements of Section 6.15. It is
further understood and agreed that Foreign Stock Holding Companies shall not be
Excluded Foreign Subsidiaries for purposes of this Agreement.
     “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
     “Funding Notice” means a notice substantially in the form of Exhibit A.

10



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
as in effect from time to time.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
     “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
     “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
     “Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection or standard contractual indemnities, in each case in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
     “Guaranteed Obligations” as defined in Section 7.2(a).
     “Guarantor” means each present and future Subsidiary of Borrower that is a
party to this Agreement on the Closing Date.
     “Guaranty” means the guaranty of each Guarantor set forth in Section 7.2.

11



--------------------------------------------------------------------------------



 



     “Halla Climate Control” means Halla Climate Control Corporation, a Korean
corporation.
     “Hazardous Materials” means any gasoline or petroleum (including crude oil
or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
     “Hazardous Materials Activity” means any past, current, or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
     “Highest Lawful Rate” means the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
     “Indebtedness” of any Person at any date, means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables and accrued expenses, in each case in the ordinary course of such
Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above, and (i) all obligations of the kind referred to
in clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of Indebtedness of any Person for purposes of
clause (i) shall be deemed to be equal to the lesser of (x) the aggregate unpaid
amount of such Indebtedness and (y) the fair market value of the property
encumbered thereby as determined by such Person in good faith.
     “Indemnified Liabilities” as defined in Section 10.3.

12



--------------------------------------------------------------------------------



 



     “Indemnitee” as defined in Section 10.3.
     “Ineligible Professional Expenses” means (i) after the first business day
following delivery by the Administrative Agent, Prepetition Term Agent or
Prepetition ABL Agent of the Carve Out Trigger Notice, any success, transaction
or completion fee or any other similar fee of any Person retained by the
Creditors’ Committee, and (ii) at all times, fees or expenses incurred by any
Persons, including a Creditors’ Committee or any Debtor in: (a) preventing,
hindering or delaying the Administrative Agent’s enforcement or realization upon
any of the Collateral once an Event of Default has occurred (it being understood
that litigation to determine if an Event of Default has occurred during a
Remedies Notice Period shall not constitute such prevention, hindrance or
delay), (b) using or seeking to use cash collateral not in compliance with the
Budget and the Final Order or Term Loan Cash Collateral Order, or selling any
other Collateral (except as otherwise provided for in the Final Order or in this
Agreement), in each case without the Required Lenders’ consent, (c) incurring
Indebtedness not permitted herein and (d) objecting to or contesting in any
manner, or in raising any defenses to, the validity, extent, amount, perfection,
priority or enforceability of the Obligations or the obligations arising under
the Prepetition Term Loan Agreement or security interests with respect thereto
or any other rights or interests of the Administrative Agent, Lenders,
Prepetition Term Agent or the Prepetition Term Lenders, or in asserting any
claims or causes of action, including, without limitation, any actions under
Chapter 5 of the Bankruptcy Code, against the Administrative Agent, Lenders,
Prepetition Term Agent or the Prepetition Term Lenders.
     “Initial Term Loan” means the Loan made from the Lenders to Borrower on the
Closing Date in the aggregate principal amount of at least $75,000,000.
     “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
     “Insolvent”: pertaining to a condition of Insolvency.
     “Intercreditor Agreement” means the Intercreditor Agreement dated as of
June 13, 2006 among, the Borrower, certain Guarantors, the Prepetition ABL
Agent, the Prepetition Term Agent and any other Persons from time to time
parties thereto, as amended.
     “Interest Payment Date” means as to any Loan, (a) the last day of such
Interest Period, and (b) the date of any repayment or prepayment made in respect
thereof.
     “Interest Period” means, (a) initially, the period commencing on the
borrowing or conversion date, as the case may be, with respect to such Loan and
ending one or three months thereafter, as selected by the Borrower in its notice
of borrowing or continuation, as the case may be, given with respect thereto;
and (b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending one or three months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

13



--------------------------------------------------------------------------------



 



  (i)   if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

  (ii)   the Borrower may not select an Interest Period under the Facility that
would extend beyond the date final payment is due on the Term Loans; and

  (iii)   any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

     “Investment” means any advance, loan, extension of credit (including,
without limitation, by way of guaranty) or capital contribution to, or purchase
any Capital Stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, any Person.
     “Joint Venture” means any Person a portion (but not all) of the Capital
Stock of which is owned by a Group Member but which is not a Wholly Owned
Subsidiary and which is engaged in a business which is similar to or
complementary with the business of the Group Member as permitted under
Section 6.9 of this Agreement.
     “Law” means any statute, law, regulation, ordinance, rule, treaty,
judgment, order, decree, or other governmental restriction of the United States
or any state, province or political subdivision thereof or of any foreign
country or any department, province or other political subdivision thereof, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its property is subject.
     “L/C Agreement” means the Letter of Credit Reimbursement and Security
Agreement dated on or about the date hereof between the Borrower and U.S. Bank
National Association, as amended.
     “L/C Order” means the Order Approving Post-Petition Secured Letter of
Credit Facility and Authorizing the Debtors to Pay Certain Fees and Costs
Related Thereto of the Bankruptcy Court entered on or about November 12, 2009.
     “Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Loan Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term Loans at such time, and each Eligible
Assignee that becomes a party hereto pursuant to an Assignment Agreement or
pursuant to an instrument of accession agreement in form and substance
satisfactory to the Administrative Agent.
     “Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary,

14



--------------------------------------------------------------------------------



 



direct or indirect, absolute, fixed or contingent, and whether or not required
to be considered pursuant to GAAP.
     “Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing).
     “Loan” means any Term Loan or advance under the Facility.
     “Loan Document” means any of this Agreement, the Notes (if any), the
Security Documents, the Fee Letter and all other certificates, documents,
instruments or agreements executed and delivered by a Credit Party for the
benefit of Administrative Agent or any Lender in connection herewith.
     “Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of such Lender’s Term Loans plus
such Lender’s Term Loan Commitment or if the Term Loan Commitments have been
terminated, the outstanding amount of such Lender’s Term Loans.
     “Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) the ability of the Credit Parties, taken as a
whole, to fully and timely perform when due their, Obligations; (c) the
legality, validity, binding effect or enforceability against the Credit Parties,
taken as a whole, of a Loan Document to which it is, or they are, as the case
may be, a party; or (d) the rights or remedies of the Administrative Agent, any
Lender or any Secured Party under any Loan Document; provided that this shall
exclude the commencement of the Case and events that would typically result from
the commencement of the Case.
     “Maturity Date” means the earliest to occur of: (i) May 18, 2010; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing at such time, the Borrower shall have the option to extent the
Maturity Date to August 18, 2010 without the consent of the Administrative Agent
or Lenders, (ii) the effective date of the Borrower’s Plan of Reorganization,
(iii) the date on which Borrower has consummated, pursuant to Section 363 of the
Bankruptcy Code and a final order of the Bankruptcy Court, a sale or sales of
all or substantially all of Borrower’s assets; and (iv) the date of termination
of the Lenders’ obligations to make Loans or permit existing Loans to remain
outstanding pursuant to Section 8.1.
     “Moody’s” means Moody’s Investor Services, Inc., or its successor.
     “Multiemployer Plan” means a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

15



--------------------------------------------------------------------------------



 



     “NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.
     “Net Cash Proceeds”: in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien that is senior to the Obligations and
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document),
pension or OPEB liability paid or reserved with respect to any such assets, and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable as a result thereof
(after taking into account any available tax credits or deductions and any tax
sharing arrangements) and any reserve established in accordance with GAAP with
respect to liabilities associated with such Asset Sale (provided that “Net Cash
Proceeds” shall include any such amounts received upon the reversal of any such
reserve).
     “Non-Excluded Taxes” as defined in Section 2.14(a).
     “Non-Recourse Debt” means all Indebtedness which, in accordance with GAAP,
is not required to be recognized on a consolidated balance sheet of the Borrower
as a liability.
     “Non-US Lender” as defined in Section 2.14(d).
     “Note” means a promissory note in the form of Exhibit B evidencing one or
more Loans, as such note may be amended, supplemented or otherwise modified from
time to time.
     “Obligation Category” as defined in Section 2.12.
     “Obligations” means the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans) the Loans and all other
obligations and liabilities of the Borrower to the Administrative Agent or to
any Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement or any other Loan Document, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
     “Order” means the Final Order.
     “Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (ii) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (iii) with respect to any general partnership, its partnership
agreement, as amended, and (iv) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended. In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational

16



--------------------------------------------------------------------------------



 



Document to be certified by a secretary of state or similar governmental
official, the reference to any such “Organizational Document” shall only be to a
document of a type customarily certified by such governmental official.
     “Other Taxes” means any and all present or future stamp, registration,
recording, filing, transfer, documentary, excise or property Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to or in connection with,
any Loan Document.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Single Employer Plans and set forth in, with respect to plan years ending prior
to the effective date as to such Single Employer Plan of the Pension Protection
Act of 2006, Section 412 of the Code and Section 302 of ERISA each as in effect
prior to the Pension Protection Act of 2006 and, thereafter, Sections 412 and
430 of the Code and Sections 302 and 303 of ERISA.
     “Permitted Investments” means:
     (a) extensions of trade credit granted in the ordinary course of business
     (b) investments in Cash Equivalents in the ordinary course of business in
connection with the cash management activities of the Borrower and its
Subsidiaries;
     (c) Guaranteed Obligations permitted by Section 6.1;
     (d) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;
     (e) so long as no Default or Event of Default would result therefrom,
intercompany Investments among the Credit Parties;
     (f) (i) so long as consistent with orders of the Bankruptcy Court, and so
long as no Default or Event of Default would result therefrom, intercompany
Investments by Subsidiaries which are not Credit Parties in Credit Parties and
(ii) intercompany Investments by Subsidiaries which are not Credit Parties in
other Subsidiaries which are not Credit Parties;
     (g) (i) intercompany Investments among Foreign Subsidiaries in accordance
Sections 6.1(j) and (t) and (ii) between the Securitization Subsidiary and
Foreign Subsidiaries;
     (h) intercompany loans from Credit Parties to Subsidiaries which are not
Credit Parties in an aggregate outstanding amount not to exceed the sum (such
sum, the “Non-Credit Party Intercompany Debt Basket”) of (i) $65,000,000, and
(ii) intercompany loans or cash dividends from Subsidiaries which are not Credit
Parties received by Credit Parties after the Closing Date and repayment in cash
by Subsidiaries which are not Credit Parties of

17



--------------------------------------------------------------------------------



 



intercompany loans owing to any Credit Party (it being understood that such
intercompany loans may not be repaid or prepaid to the extent that such
prepayment would cause the Investment Basket to be a negative amount);
     (i) Investments in an aggregate outstanding amount (including assumed
Indebtedness) not to exceed $10,000,000;
     (j) Investments resulting from (i) the write-off of intercompany loans in
connection with the permitted liquidation of any Subsidiary, and/or (ii) as
reasonably required by orders of the Bankruptcy Court.
     (k) Investments existing as of the Closing Date as set forth on
Schedule 6.7 and any modification, replacement, renewal or extension thereof
provided that the original amount of such Investments are not increased except
as otherwise permitted by Section 6.7;
     (l) Investments resulting from entering into Swap Agreements permitted by
Section 6.3;
     (m) Investments in the ordinary course of business consisting of
endorsements of instruments for collection or deposit;
     (n) Investments received in connection with the bankruptcy or
reorganization of any Person or in settlement of obligations of, or disputes
with, any Person arising in the ordinary course of business and upon foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
     (o) advances of payroll payments to employees in the ordinary course of
business consistent with orders of the Bankruptcy Court;
     (p) Guarantees by any Borrower or any Subsidiary of leases, contracts, or
of other obligations that do not constitute Indebtedness, in each case entered
into in the ordinary course of business; provided that the aggregate amount of
the Guarantee Obligations in respect thereof, together with any outstanding
Guarantee Obligations outstanding under Section 6.1(f), shall not exceed
$30,000,000 at any time;
     (q) Investments arising out of the receipt by the Borrower or any of its
Subsidiaries of promissory notes and non-cash consideration for the Disposition
of assets permitted under Section 6.5, provided that the non-cash consideration
for any such Disposition shall not exceed 20% of the total consideration
therefor;
     (r) Investments the consideration for which consists of the issuance of
newly issued shares of the Borrower;
     (s) Capital Expenditures permitted under Section 6.7;
     (t) Investments in assets useful in the business of the Borrower and its
Subsidiaries made by the Borrower or any of its Subsidiaries with proceeds of
any Asset Sale which is not required to be paid to Lenders in accordance with
Section 2.9; and

18



--------------------------------------------------------------------------------



 



     (u) Guarantee Obligations permitted under 6.1;
     (v) the acquisition of additional Capital Stock (or contributions to) of
Joint Ventures (other than Halla Climate Control Corporation) pursuant to terms
reasonably satisfactory to the Administrative Agent in an amount not to exceed
$10,000,000 in the aggregate after the Closing Date;
     (w) Investments consisting of the retained interest (including, without
limitation, subordinated Indebtedness) of sellers of Receivables in connection
with any Permitted Receivables Financing;
     (x) (i) Investments received in connection with the sale, transfer or other
disposition of Receivables, any Related Security and any Other Securitization
Assets by the Securitization Subsidiary and (ii) the purchase or other
acquisition by, or transfer to the Securitization Subsidiary of Receivables, any
Related Security and any Other Securitization Assets, in each case in connection
with the origination, servicing or collection of such Receivables, Related
Security or Other Securitization Assets; and
     (y) (i) Investments resulting from the write-down, write-off or forgiveness
of Indebtedness owed to any Group Member to the extent approved by the
Bankruptcy Court prior to the Closing Date and (ii) Investments resulting from
the write-down, write-off or forgiveness of Indebtedness owed to any Group
Member in amount not exceeding $33,000,000.
     “Permitted Liens” means the Permitted Prior Liens and other Liens permitted
by Section 6.2 or otherwise approved in writing by the Required Lenders.
     “Permitted Prior Liens” means (i) valid, properly perfected and otherwise
unavoidable Liens existing as of the Petition Date and having, as of the
Petition Date, priority over the Liens securing the Prepetition Lender Debt, and
(ii) with respect to Prepetition ABL Priority Collateral, the Liens of the
Prepetition ABL Agent.
     “Permitted Receivables Financing” means at any date of determination, the
aggregate amount of (i) any Non-Recourse Debt outstanding on such date relating
to the sale or financing of Receivables and any Related Security or (ii) other
sales (in connection with financings of) and financings of Receivables and any
Related Security of the Borrower or any of its Subsidiaries (it being understood
that Standard Securitization Undertakings shall be permitted in connection with
such financings).
     “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
     “Petition Date” as defined in the recitals hereto.
     “Plan” means at a particular time, any employee benefit plan that is
covered by ERISA and in respect of which the Borrower or a Commonly Controlled
Entity is (or, if such

19



--------------------------------------------------------------------------------



 



plan were terminated at such time, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
     “Plan of Reorganization” shall mean a plan of reorganization filed in the
Case.
     “Post-Default Rate” as defined in Section 2.6.
     “Prepetition ABL Agent” as defined in the recitals hereto.
     “Prepetition ABL Priority Collateral” shall have the meaning attributed to
“ABL Priority Collateral” in the Intercreditor Agreement.
     “Prepetition Borrower” as defined in the recitals hereto.
     “Prepetition Credit Agreements” as defined in the recitals hereto.
     “Prepetition Lender Debt” as defined in the recitals hereto.
     “Prepetition Lenders” as defined in the recitals hereto.
     “Prepetition Term Agent” as defined in the recitals hereto.
     “Prepetition Term Loan Priority Collateral” shall have the meaning
attributed to “Term Loan Priority Collateral” in the Intercreditor Agreement.
     “Principal Office” means, for Administrative Agent, its “Principal Office”
as set forth on Appendix B, or such other office as such Person may from time to
time designate in writing to Borrower, Administrative Agent and each Lender.
     “Priority Professional Expenses” means allowed (whenever such fees, costs
and expenses may be allowed) and unpaid fees, costs and expenses of
professionals retained in the Case pursuant to Sections 327, 328, 363 and 1103
of the Bankruptcy Code consisting of any attorneys, accountants, financial
advisors, consultants and other Persons and firms retained by Borrower or the
Creditors’ Committee; provided, however, that (i) the term “Priority
Professional Expenses” shall not include any Ineligible Professional Expenses,
and (ii) the amount of Priority Professional Expenses shall not exceed the
Professional Expense Cap.
     “Professional Expense Cap” means all unpaid fees, costs and expenses
incurred by Professional Persons retained in the Case pursuant to Sections 327,
328, 363 and 1103 of the Bankruptcy Code (i) at any time before or on the first
Business Day following delivery by the Administrative Agent, the Prepetition
Term Agent or the Prepetition ABL Agent of a Carve Out Trigger Notice (which may
only be delivered after the Termination Date referred to in the Final Order) and
(ii) after the first Business Day following delivery of such Carve Out Trigger
Notice, not exceeding in the case of this clause (ii) $15,000,000 in the
aggregate, all to the extent allowed at any time.

20



--------------------------------------------------------------------------------



 



     “Professional Fees” means, to the extent allowed at any time, whether by
interim order of the Bankruptcy Court, procedural order of the Bankruptcy Court,
or otherwise, all unpaid fees and expenses incurred by Professional Persons.
     “Professional Persons” means, collectively, persons or firms retained by
the debtors in the Case pursuant to section 327, 328, or 363 and 1103 of the
Bankruptcy Code by the debtors in the Case and by the Creditors’ Committee.
     “Properties” as defined in Section 4.12 (ii).
     “Pro Rata Share” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Loan
Exposure of all Lenders represented by such Lender’s Loan Exposure at such time.
If the commitment of each Lender to make Loans has been terminated pursuant to
Section 8.1, or if the Term Loan Commitments have expired, then the Pro Rata
Share of each Lender shall be determined based on such Lender’s Pro Rata Share
of the outstanding principal balance of the Loans at such time. The initial Pro
Rata Shares of each Lender in respect of each of the Facility is set forth
opposite the name of such Lender on Appendix A.
     “Receivables”: any indebtedness and other obligations owed to the Borrower
or any relevant Subsidiary, or in which such party has a security interest or
other interest, or any right of the Borrower or such Subsidiary to payment from
or on behalf of an obligor, whether constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale or lease
of goods or the rendering of services by the Borrower or such Subsidiary,
including, without limitation, the obligation to pay any finance charges, fees
and other charges with respect thereto.
     “Recovery Event”: any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of any Group Member.
     “Register” as defined in Section 2.4(b).
     “Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
or fund manager as such Lender or by an Affiliate of such investment advisor or
fund manager.
     “Related Security”: with respect to any Receivable, (a) all of the
Borrower’s (or the relevant Subsidiary’s) interest, in any inventory and goods
(including returned or repossessed inventory and goods), and documentation or
title evidencing the shipment or storage of any inventory and goods (including
returned or repossessed inventory and goods), relating to any sale giving rise
to such Receivable, and all insurance contracts with respect thereto; (b) all
other security interests or liens and property subject thereto from time to time
purporting to secure payment of such Receivable, together with all UCC financing
statements or similar filings and security agreements describing any collateral
relating thereto; (c) all guaranties, letters of credit, letter of credit
rights, supporting obligations, indemnities, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such

21



--------------------------------------------------------------------------------



 



Receivable or otherwise relating to such Receivable; (d) all service contracts
and other contracts, agreements, instruments and other writings associated with
such Receivable; (e) all records related to such Receivable or any of the
foregoing; (f) all of the Borrower’s or relevant Subsidiary’s right, title and
interest in, to and under the sales agreement and related performance guaranty
and the like in respect of such Receivable; and (g) all proceeds of any of the
foregoing.
     “Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the migration
of any Hazardous Material through the air, soil, surface water or groundwater.
     “Released Party” as defined in Section 2.18.
     “Releasing Party” as defined in Section 2.18.
     “Remedies Notice Period” as defined in Section 8.2.
     “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ER1SA.
     “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .22, .23, .27, .28, .29, .30, .31, .32, .34 or .35 of
PBGC Reg. § 4043.
     “Required Lenders” means one or more Lenders having or holding Loan
Exposure and representing more than fifty percent (50%) or more of the aggregate
Loan Exposure of all Lenders.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation, or its successor.
     “Secured Parties” means the Persons to whom any Obligations are at any time
owed.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and any successor statute.
     “Securitization Subsidiary” means any direct or indirect wholly owned
Subsidiary of the Borrower (or another Person in which the Borrower or any
Subsidiary makes and Investment and to which the Borrower or one or more of its
Subsidiaries transfer Receivables and related assets, including without
limitation, Related Security) which engages in activities in connection with a
Permitted Receivables Financing; provided, however, solely to the extent such
Subsidiary is a Domestic Subsidiary of the Borrower, such Domestic Subsidiary
shall be subject to Section 6.16; and provided, further, that in no event shall
a Securitization Subsidiary be a Foreign Stock Holding Company.

22



--------------------------------------------------------------------------------



 



     “Security Agreement” means that certain Security Agreement, dated on or
about the date hereof, by and among the Borrower, Guarantors and Administrative
Agent.
     “Security Documents” means all security agreements, deeds of trust,
mortgages, chattel mortgages, pledges, guaranties, and other security agreements
or instruments now, heretofore, or hereafter delivered by any Credit Party to
the Administrative Agent granting a lien on any property in connection with this
Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Credit Party’s
other duties and obligations under the Loan Documents.
     “Single Employer Plan” means any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
     “Specified Assets” means the assets described on Schedule 6.5(e).
     “Specified Interests”: any and all interest in the following entities:
Chonqquing Changon Visteon Engine Control Sys. Co. Ltd., Climate Systems India
Limited, Halla Climate Control (Dalian) Co. Ltd, Japan Climate Systems
Corporation, FAWER Visteon Climate Control System (Changchun) Co. Ltd. (f/k/a
United Aluminum Radiator Company, Ltd.), Visteon Automotive Systems India Pvt.
Ltd., and Yanfeng Visteon Automotive Electronics Company Ltd.
     “Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary which
are reasonably customary in a securitization or other sales (in connection with
financings of) and financings of Receivables and any Related Security,
including, without limitation, those relating to the servicing of assets of such
securitization or financing; provided that, in no event shall Standard
Securitization Undertakings include any guarantee of indebtedness incurred in
connection with the such securitization or such financing (other than (i) in the
case of Section 6.1(t), guarantees of obligations of participating Foreign
Subsidiaries and the Securitization Subsidiary in respect thereof by other
Foreign Subsidiaries and the Securitization Subsidiary and (ii) in the case of
Section 6.1(f), guarantees of obligations of participating Domestic Subsidiaries
in respect thereof by the participating Domestic Subsidiaries).
     “Subsequent Term Loan” means a Loan from the Lenders to Borrower after the
Closing Date in the remaining aggregate principal amount of the unused Term Loan
Commitment.
     “Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having more than 50% of the ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned
directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

23



--------------------------------------------------------------------------------



 



     “Superpriority Claim” means a claim against any Borrower or any Guarantor
or its respective estate in the Case which is an administrative expense claim
having priority over (i) any or all allowed administrative expenses and
(ii) unsecured claims now existing or hereafter arising, including, without
limitation, administrative expenses of the kind specified in Section 503(b),
506(c) or 507(b) of the Bankruptcy Code.
     “Swap Agreement” means (a) any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries shall be a “Swap Agreement” and (b) any
agreement with respect to any transactions (together with any related
confirmations) which are subject to the terms and conditions of, or are governed
by, any master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement or any
other similar master agreement.
     “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomever; on whomever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on the overall net income” or “income Tax” of a Person
shall be construed as a reference to a tax imposed by the jurisdiction in which
that Person is organized or in which that Person’s applicable principal office
(and/or, in the case of a Lender, its lending office) is located or in which
that Person (and/or, in the case of a Lender, its lending office) is deemed to
be doing business on all or part of the net income, profits or gains (whether
worldwide, or only insofar as such income, profits or gains are considered to
arise in or to relate to a particular jurisdiction, or otherwise) of that Person
(and/or, in the case of a Lender, its applicable lending office).
     “Term Loan” means, at any time, the sum of (i) the aggregate amount of
advances outstanding to Borrower under the Facility.
     “Term Loan Cash Collateral Order” means that certain First Amended and
Supplemental Stipulation, Agreement, and Final Order on Consent (I) Authorizing
Use of Prepetition Term Loan Priority Collateral and Term Loan Cash Collateral
Under 11 U.S.C. § 361; And (II) Granting Adequate Protection Under 11 U.S.C. §§
361, 362, and 363, as the same may be amended, restated, replaced or
supplemented from time to time.
     “Term Loan Commitment” means: (a) as to any Lender, the aggregate
commitment of such Lender to make Term Loans as set forth on Annex I to the
Agreement or in the most recent Assignment Agreement executed by such Lender and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Term
Loans, which aggregate commitment shall be One Hundred Fifty Million Dollars
($150,000,000) on the Closing Date, but which shall be reduced by Seventy-Five
Million Dollars ($75,000,000) if the Subsequent Term Loan is not borrowed on or
before the Commitment Expiration Date.

24



--------------------------------------------------------------------------------



 



     “Thirteen Week Forecast” as defined in Section 5.2(i).
     “2010 Notes” means the 8.25% notes due 2010 issued pursuant to the Existing
Indenture.
     “2014 Notes” means the 7.00% notes due 2014 issued pursuant to the Existing
Indenture.
     “2016 Notes” means the 12.25% notes due 2016 issued pursuant to the
Existing Indenture.
     “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
     “Uncertificated Foreign Jurisdiction”: the jurisdiction of organization of
a Foreign Subsidiary to the extent the Capital Stock of such Foreign Subsidiary
is uncertificated.
     “Variance” as defined in Section 6.11.
     “VIHI” means Visteon International Holdings Inc., a Delaware corporation.
     “Wholly Owned Foreign Subsidiary” means any Wholly Owned Subsidiary of the
Borrower which is not a Domestic Subsidiary.
     “Wholly Owned Subsidiary” means as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares or other de
minimis shares held by any Person, each as required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.
1.2 Accounting Terms. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP;
provided that, if either the Borrower notifies the Administrative Agent that
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
1.3 Interpretation, etc. (a) Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The word “or” is not
exclusive.

25



--------------------------------------------------------------------------------



 



     (b) As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
1.4 Joint Preparation. This Agreement and the other Loan Documents have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and no rule of construction shall apply hereto or thereto which would require or
allow any Loan Document to be construed against any party because of its role in
drafting such Loan Document.
SECTION 2. LOANS
2.1 Loans and Borrowing Mechanics.

  (a)   Loans. Subject to the terms and conditions hereof, (i) on the Closing
Date, each Lender agrees to make an Initial Term Loan to the Borrower, and (ii)
thereafter, but prior to the Commitment Expiration Date, so long as the
conditions set forth in Section 3.2 have been satisfied, within ten (10) days
after receipt by the Administrative Agent of written request from the Borrower,
each Lender agrees to make a Subsequent Term Loan (the loans referred to in
clauses (i) and (ii), the “Term Loans”). Any amount borrowed with respect to the
Term Loans and subsequently repaid or prepaid may not be reborrowed.     (b)  
Payment on Maturity Date. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the aggregate unpaid
principal amount of the Term Loans in cash on the Maturity Date.     (c)  
Funding Notice. Borrower shall deliver to Administrative Agent a fully executed
Funding Notice as of the Closing Date or not later than 12:00 p.m. (New York
City time) ten (10) Business Days prior to borrowing the Subsequent Term Loan.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed Subsequent Term
Loan. Each Lender shall make its Loan available to Administrative Agent not
later than 12:00 p.m. (New York City time) on the date specified in such Funding
Notice, by wire transfer of same day funds in Dollars, at Administrative Agent’s
Principal Office. Upon satisfaction or waiver of the conditions precedent
specified herein, Administrative Agent shall make the proceeds of the Loans
available to Borrower on such date by causing an amount of same day funds in

26



--------------------------------------------------------------------------------



 



      Dollars equal to the proceeds of all such Loans received by Administrative
Agent from Lenders to be credited to such account as may be designated in
writing to Administrative Agent by Borrower.

2.2 Pro Rata Shares. All Loans shall be made by Lenders simultaneously and
proportionately to their respective applicable Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder.
2.3 Use of Proceeds. The proceeds of the Loans shall be used in accordance with
the Budget, and exclusively (i) to provide working capital for the Borrower,
(ii) to fund capital expenditures, and (iii) for other general corporate
purposes. No portion of the proceeds of any Credit Extension shall be used in
any manner that causes or might cause such Credit Extension or the application
of such proceeds to violate Regulation T, Regulation U or Regulation X of the
Board of Governors of the Federal Reserve System or any other regulation thereof
or to violate the Exchange Act.
2.4 Evidence of Liabilities; Register; Lenders’ Books and Records; Notes.

  (a)   Lenders’ Evidence of Liabilities. Each Lender shall maintain on its
internal records an account or accounts evidencing the Liabilities of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, failure to make any such
recordation, or any error in such recordation, shall not affect any Lender’s
Commitments or Borrower’s Obligations in respect of any applicable Loans; and
provided, further, in the event of any inconsistency between the Register and
any Lender’s records, the recordations in the Register shall govern.     (b)  
Register. Administrative Agent shall maintain at its Principal Office a register
for the recordation of the names and addresses of Lenders and the Commitments
and Loans of each Lender from time to time (the “Register”). The Register shall
be available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Administrative Agent shall
record in the Register the Commitments and the Loans, and the interest, each
repayment or prepayment thereon, and any such recordation shall be conclusive
and binding on Borrower and each Lender, absent manifest error; provided,
failure to make any such recordation, or any error in such recordation, shall
not affect any Lender’s Commitments or Borrower’s Obligations in respect of any
Loan.     (c)   Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee

27



--------------------------------------------------------------------------------



 



    of such Lender pursuant to Section 10.5) on the Closing Date (or, if such
notice is delivered after the Closing Date, within five (5) days after
Borrower’s receipt of such notice) a Note or Notes to evidence such Lender’s
Loans. Any such Note evidencing Loans under the applicable Commitment shall be
in substantially the form of Exhibit B.

2.5 Interest on Loans.

  (a)   Except as otherwise set forth herein, each Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined as of such day for the relevant Interest
Period plus the Applicable Margin.     (b)   Interest shall be payable in
arrears on each Interest Payment Date, provided that interest accruing pursuant
to Section 2.6 shall be payable from time to time on written demand.     (c)  
Interest payable on all Loans shall be computed on the basis of a 360-day year
for the actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan shall be
included, and the date of payment of such Loan shall be excluded.     (d)   The
Administrative Agent shall as soon as practicable notify Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify Borrower and the relevant Lenders of the effective date and
the amount of each such change in interest rate.     (e)   Each determination of
an interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on Borrower and the Lenders in the
absence of manifest error. The Administrative Agent shall, at the request of
Borrower, deliver to Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to paragraph
(a) of this Section.

2.6 Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 8.1(a), the principal amount of all Loans outstanding
and, to the extent permitted by applicable law, any past due interest payments
on the Loans or any past due fees or other amounts owed hereunder, shall
thereafter bear interest payable on demand at a rate that is 2% per annum in
excess of the Effective Rate with respect to the Loans (the “Post-Default
Rate”). Payment of interest at the Post-Default Rate is not, however, a
permitted alternative to timely payment, and acceptance of interest at the
Post-Default Rate shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

28



--------------------------------------------------------------------------------



 



2.7 Payments of Other Amounts.

  (a)   Pursuant to those certain letter agreements (collectively, the “Fee
Letter”) dated the Closing Date between Borrower and the Administrative Agent,
Borrower has promised to pay (i) to the Administrative Agent, for itself, and
(ii) to each Lender, for itself, and in accordance with its Pro Rata Shares,
certain amounts at the times agreed upon, and Borrower hereby repeats its
promise to pay such amounts.     (b)   As additional compensation to the
Lenders, Borrower shall pay to Administrative Agent, for the ratable benefit of
the Lenders, in arrears, on the first Business Day of each month prior to the
Maturity Date and on the Maturity Date, a Fee for Borrower’s non-use of
available funds in an amount equal to 1.00% per annum (calculated on the basis
of a 360-day year for actual days elapsed) multiplied by the difference between
(x) the aggregate Term Loan Commitment for all Lenders and (y) the average for
the period of the daily closing balances of the aggregate Term Loan outstanding
during the period for which such Fee is due.

2.8 Voluntary Prepayments; Reduction or Termination of the Commitments.
(a) Borrower may at any time and from time to time prepay the Loans, in whole or
in part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent no later than 11:00 A.M., New York City time, three
Business Days prior thereto, which notice shall specify the date and amount of
prepayment; provided, that if a Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, Borrower shall also pay any
amounts owing pursuant to Section 2.13. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. Any
prepayment which is made as a result of any Default or Event of Default shall
not constitute an optional prepayment for purposes of this Section 2.8. Any
voluntary prepayments shall be subject to the terms of the Intercreditor
Agreement.
     (b) Borrower may at any time upon at least five (5) days’ prior written
notice to Administrative Agent reduce in part, or terminate in full the undrawn
portion of the Term Loan Commitment; provided that any such reduction shall be
in an amount of not less than $25,000,000 and whole multiples of $5,000,000 (or
such lesser amount or shall be equal to the undrawn portion of the Term Loan
Commitment).
2.9 Mandatory Prepayments.

  (a)   If the Borrower or any Credit Party shall consummate an Asset Sale of
assets constituting Collateral, the Borrower shall make a payment (within two
(2) Business Days of receipt) in respect of the Loans, without premium or
penalty, in an aggregate amount equal to the Net Cash Proceeds received from
such Asset Sale by such Credit Party, subject to the Intercreditor Agreement to
the extent such proceeds arise from sales of assets constituting Prepetition ABL
Priority Collateral. For the avoidance of doubt, all proceeds of Prepetition ABL
Priority Collateral shall first be applied (to the extent required by the ABL
Cash Collateral Order or Prepetition ABL Agreement) to the outstanding
obligations under the

29



--------------------------------------------------------------------------------



 



      Prepetition ABL Agreement or treated in accordance with the ABL Cash
Collateral Order (as applicable, or as otherwise directed by the Prepetition ABL
Agent), and thereafter, only if all obligations under the Prepetition ABL
Agreement have been paid in full, applied pursuant to this Section 2.9.     (b)
  Borrower shall make a payment in respect of the Loans, without premium or
penalty, in an aggregate amount equal to the gross proceeds received by any
Credit Party relating to insurance in respect of casualty to property
constituting Collateral (which payment shall be made within two (2) Business
Days of receipt thereof); provided, that absent the occurrence and continuance
of a Default or an Event of Default, Borrower may notify Administrative Agent
that it intends to use such insurance proceeds to replace or repair the
Collateral with respect to which the proceeds were received within 180 days
after receipt. To the extent that any such proceeds have not been used within
such 180 days, then Borrower shall make the payment in any such amount in
respect of the Loan.

2.10 Continuation Options. Any Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loan, Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If no such notice is received specifying the length of
the next Interest Period, then the next Interest Period shall equal one
(1) month. During the continuance of any Default, the Interest Period shall
equal one (1) month.
2.11 General Provisions Regarding Payments.

  (a)   All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense, setoff
or counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 12:00 p.m. (New York City time) on the date
due at Administrative Agent’s Principal Office for the account of Lenders; funds
received by Administrative Agent after that time on such due date shall be
deemed to have been paid by Borrower on the next succeeding Business Day.    
(b)   All payments in respect of the principal amount of any Loan shall include
all interest accrued on such principal to the date of repayment.     (c)  
Administrative Agent shall promptly distribute to each Lender at such address as
such Lender shall indicate in writing, such Lender’s applicable Pro Rata Share
of all payments and prepayments of principal and interest due hereunder,
together with all other amounts due with respect thereto, including, without
limitation, all fees payable with respect thereto, to the extent received by
Administrative Agent, to repay the Facility. As to all payments made when an
Event of Default has occurred and is continuing, all payments and proceeds of
Collateral shall be applied, subject to the terms of the Intercreditor
Agreement, to amounts then due and payable in the following order: first, to
fees and Administrative Agent’s

30



--------------------------------------------------------------------------------



 



      expenses reimbursable hereunder, second, to interest on the Term Loans,
third, to principal payments on the Term Loans, fourth, to all other
Obligations, including expenses of Lenders to the extent reimbursable under
Section 10.3 until paid in full, fifth, to the extent required by the Cash
Collateral Orders, to the Prepetition ABL Agent, Prepetition ABL Lenders,
Prepetition Term Agent and Prepetition Term Lenders, and, sixth, to the return
of any excess to Borrower;     (d)   Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest or fees
hereunder.     (e)   Administrative Agent shall deem any payment by or on behalf
of Borrower hereunder that is not made in same day funds by 12:00 p.m. (New York
City time) to be a non-conforming payment. Any such payment shall not be deemed
to have been received by Administrative Agent until the later of (i) the time
such funds become available funds, and (ii) the applicable next Business Day.
Administrative Agent shall give prompt telephonic notice to Borrower and each
applicable Lender (confirmed in writing) if any payment is non-conforming. Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a). Interest shall continue to accrue
on any principal as to which a non-conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding applicable Business Day) at the rate
determined pursuant to Section 2.6 from the date such amount was due and payable
until the date such amount is paid in full.

2.12 Ratable Sharing. As used in this section, “Obligation Category” means the
following groups of Obligations: (a) payments due and owing to Lenders under
Sections 5.8, 10.2 or 10.3 hereof or under any similar sections of any other
Loan Documents, (b) interest due and payable in respect of the Loans and payment
due and owing to Lenders under Section 2.5 and Section 2.6, (c) the outstanding
principal amount of the Loans and (d) all other Obligations. Lenders hereby
agree among themselves that if any of them shall, whether by voluntary payment,
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action or by the enforcement of any right under the Loan Documents or
otherwise (other than pursuant to an assignment pursuant to Section 10.5), or as
adequate protection of a deposit treated as cash collateral under the Bankruptcy
Code, receive payment or reduction of a proportion of any Obligations in an
Obligation Category that are then due and owing to such Lender hereunder or
under the other Loan Documents which is greater than the proportion received by
any other Lender in respect of the Obligations in such Obligation Category that
are then due and owing to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Obligations in such Obligation
Category then due and owing to the other Lenders so that all such recoveries of
Obligations in any Obligation Category shall be shared by all Lenders in
proportion to the aggregate Obligations in such Obligation Category that are
then

31



--------------------------------------------------------------------------------



 



due and owing to all of them; provided, if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.
2.13 Increased Costs; Capital Adequacy.

  (a)   If the adoption of or any change in any requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the Closing Date:

  (i)   shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.14 and changes in the rate of tax on the overall net income
of such Lender);     (ii)   shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or     (iii)   shall impose on such Lender any other condition
(except for Non-Excluded Taxes covered by Section 2.14 and changes in the rate
of tax on the overall net income of such Lender);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Loans, or to reduce any amount receivable hereunder in
respect thereof, then, in any such case, Borrower shall promptly pay such
Lender, upon its written demand (together with reasonably detailed supporting
documentation), any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify Borrower in writing (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.

  (b)   If any Lender shall have determined that the adoption of or any change
in any requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or

32



--------------------------------------------------------------------------------



 



      not having the force of law) from any Governmental Authority made
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to Borrower (with a copy
to the Administrative Agent) of a written request therefore (together with
reasonably detailed supporting documentation), the Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.     (c)   A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. Notwithstanding anything to the contrary in this Section,
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than six months prior to the date that such Lender
notifies Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. The obligations of Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

2.14 Taxes; Withholding, etc.

  (a)   All payments made by the Borrower under this Agreement shall be made
free and clear of, and without deduction or withholding for or on account of,
any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding (i) net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document), including, but not limited to, the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, and (ii) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located. If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender

33



--------------------------------------------------------------------------------



 



      hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to any Lender with respect
to any Non-Excluded Taxes (i) that are attributable to such Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section (other than
by reason of any Change in Law having effect after the date such representations
or certifications were made), or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.
    (b)   In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.     (c)   Whenever any
Non-Excluded Taxes or Other Taxes are payable by the Borrower, as promptly as
possible thereafter the Borrower shall send to the Administrative Agent for its
own account or for the account of the relevant Lender, as the case may be, a
certified copy of an original official receipt received by the Borrower showing
payment thereof. If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.     (d)  
Each Lender (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents; unless in either such case
any Change in Law has occurred prior to the date on which any such delivery
would otherwise be required that renders any such form inapplicable or would
prevent such Lender from duly completing and delivering any such form with
respect to it and such Lender so advises the Borrower and the Administrative
Agent, in which case such Lender shall not be required to provide such form
described above. Such forms shall be delivered by each Non-U.S. Lender on or

34



--------------------------------------------------------------------------------



 



      before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver the appropriate
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower at any time it determines that it is no longer in a position to
provide any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.     (e)   A Lender that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which the Borrower is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of such Lender.     (f)   If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.14 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the written request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.     (g)   The agreements in this Section shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

35



--------------------------------------------------------------------------------



 



2.15 Indemnity. Borrower agrees to indemnify each Lender for, and to hold each
Lender harmless from, any loss or expense (but excluding in any event loss of
anticipated profit) that such Lender may sustain or incur as a consequence of
(a) default by Borrower in making a borrowing of, or continuation of Loans after
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of Loans
on a day that is not the last day of an Interest Period with respect thereto.
Such indemnification may include an amount equal to the excess, if any, of
(i) the amount of interest that would have accrued on the amount so prepaid, or
not so borrowed or continued, for the period from the date of such prepayment or
of such failure to borrow or continue to the last day of such Interest Period
(or, in the case of a failure to borrow or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
2.16 Measures to Mitigate. Each Lender agrees that, as promptly as practicable
after the officer of such Lender responsible for administering its Loans becomes
aware of the occurrence of an event or the existence of a condition that would
cause such Lender to become entitled to receive payments under Section 2.13 or
2.14, it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, fund or maintain its Credit Extensions through another
office of such Lender, or (b) take such other measures as such Lender may deem
reasonable, if as a result thereof the circumstances which would cause the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.13 or 2.14 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, issuing, funding
or maintaining of such Commitments or Loans through such other office or in
accordance with such other measures, as the case may be, would not otherwise
adversely affect such Commitments or Loans or the interests of such Lender;
provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.16 unless Borrower (i) agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described in clause (a) above and (ii) increase the amount payable to such
Lender as provided in Section 2.14 and indemnifies each Credit Party as provided
in Section 2.14 for all Taxes imposed on such Lender in excess of such Taxes
relating to, arising out of, or in connection with any Loan Document or any
payment or transaction contemplated hereby or thereby in excess of such Taxes
imposed on such Lender prior to the event or the existence of a condition
described in this section. A certificate as to the amount of any such expenses
payable by Borrower pursuant to this Section 2.16 (setting forth in reasonable
detail the basis for requesting such amount) submitted by such Lender to
Borrower (with a copy to Administrative Agent) that be conclusive absent
manifest error.

36



--------------------------------------------------------------------------------



 



2.17 Release. Each Credit Party hereby acknowledges effective upon entry of the
Final Order, that no Credit Party has any defense, counterclaim, offset,
recoupment, cross-complaint, claim or demand of any kind or nature whatsoever
that can be asserted to reduce or eliminate all of any part of the Credit
Parties’ liability to repay the Administrative Agent or any Lender as provided
in this Agreement or to seek affirmative relief or damages of any kind or nature
from Administrative Agent or any Lender. Each Credit Party, each in their own
right and with respect to the other Credit Parties, on behalf of their
bankruptcy estates, and on behalf of all their successors, assigns, Subsidiaries
and any Affiliates and any Person acting for and on behalf of, or claiming
through them, (collectively, the “Releasing Parties”), hereby fully, finally and
forever releases and discharges each of the Administrative Agent and Lenders and
all of such Administrative Agent’s and Lenders’ past and present officers,
directors, servants, agents, attorneys, assigns, heirs, parents, subsidiaries,
and each Person acting for or on behalf of any of them (collectively, the
“Released Parties”) of and from any and all past and present actions, causes of
action, demands, suits, claims, liabilities, Liens, lawsuits, adverse
consequences, amounts paid in settlement, costs, damages, debts, deficiencies,
diminution in value, disbursements, expenses, losses and other obligations of
any kind or nature whatsoever, whether in law, equity or otherwise (including,
without limitation, those arising under Sections 541 through 550 of the
Bankruptcy Code and interest or other carrying costs, penalties, legal,
accounting and other professional fees and expenses, and incidental,
consequential and punitive damages payable to third parties), whether known or
unknown, fixed or contingent, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing or
which may heretofore accrue against any of the Released Parties, whether held in
a personal or representative capacity, and which are based on any act, fact,
event or omission or other matter, cause or thing occurring at or from any time
prior to and including the date hereof in any way, directly or indirectly
arising out of, connected with or relating to this Agreement, the Final Order
and the transactions contemplated hereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing.
2.18 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.13 or 2.14), or (b) defaults in its obligation to make Loans hereunder
(a “Defaulting Lender”), with a replacement financial institution; provided that
(i) such replacement does not conflict with any requirement of law, (ii) no
Event of Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall have taken
no action under Section 2.16 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.13 or 2.14, (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) to the
extent the Borrower is making a replacement pursuant to clause (b) above, the
replacement financial institution shall consent to the requested amendment,
(vi) the Borrower shall be liable to such replaced Lender (other than a
Defaulting Lender) under Section 2.15 if any Eurodollar Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (vii) the replacement financial institution shall be
reasonably satisfactory to the Administrative Agent, (viii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 10.5, (ix) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.13 or 2.14, as the case may be, and (x) any such replacement shall not
be deemed to be

37



--------------------------------------------------------------------------------



 



a waiver of any rights that the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.
SECTION 3. CONDITIONS PRECEDENT
3.1 Closing Date. The Closing Date shall occur on the date that the following
conditions are satisfied:

  (a)   Loan Documents. Administrative Agent shall have received counterparts of
each Loan Document required by the Administrative Agent and the Lenders to be
delivered on or before the Closing Date, originally executed and delivered by
each applicable Credit Party and in numbers sufficient for Administrative Agent
and each Lender.     (b)   Organizational Documents; Incumbency. Administrative
Agent shall have received (i) copies of each Organizational Document executed
and delivered by each Credit Party, as applicable, and, to the extent
applicable, certified as of a recent date by the appropriate governmental
official; (ii) signature and incumbency certificates of the officers of such
Person executing the Loan Documents to which it is a party; (iii) resolutions of
the Board of Directors or similar governing body of each Credit Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Loan Documents to which it is a party or by which it or its assets may
be bound, certified as of the Closing Date by its secretary or an assistant
secretary as being in full force and effect without modification or amendment;
and (iv) a good standing certificate from the applicable Governmental Authority
of each Credit Party’s jurisdiction of incorporation, organization or formation,
each dated a recent date prior to the Closing Date.     (c)   Governmental
Authorizations and Consents. Each Credit Party shall have obtained all
Governmental Authorizations and all consents of other Persons, in each case that
are necessary or advisable to be obtained on or before the Closing Date in
connection with the transactions contemplated by the Loan Documents and each of
the foregoing shall be in full force and effect and in form and substance
reasonably satisfactory to Lenders. Administrative Agent shall have received
consent of the Required Lenders (for purposes of this Section 3.1(c), as such
term is defined in the Prepetition Term Loan Agreement) as may be required
pursuant to the Prepetition Term Loan Agreement for the provision of the
financing hereunder and the granting of priming liens on the Collateral. All
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority which would restrain, prevent or otherwise
impose adverse conditions on the transactions contemplated by the Loan Documents
or the financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.

38



--------------------------------------------------------------------------------



 



  (d)   Validity of Liens. Upon entry of the Final Order, the Final Order shall
be effective to create in favor of the Administrative Agent a legal, valid and
enforceable first (except for (x) Permitted Prior Liens entitled to priority
under applicable law and (y) the Carve Out) perfected security interest in and
lien upon the Collateral. Provision acceptable to the Administrative Agent shall
have been made for completion of perfection steps deemed necessary or desirable
to perfect upon the Capital Stock of Foreign Subsidiaries other than Excluded
Collateral (which Administrative Agent agrees may be completed post closing).  
  (e)   Budget. Lenders shall have received from Borrower the budget for the
13-week period commencing on the Closing Date (collectively, the “Budget”),
prepared on a weekly basis for each such period, which Budget shall be in form,
detail and substance satisfactory to Lenders, and is the “Budget”, as such term
is defined in the Cash Collateral Orders.     (f)   Evidence of Insurance.
Administrative Agent shall have received a certificate from Borrower’s insurance
broker or other evidence reasonably satisfactory to it that all insurance
required to be maintained pursuant to Section 5.5 is in full force and effect
and that the Administrative Agent has been named as additional insured and loss
payee thereunder as its interests may appear and to the extent required under
Section 5.5.     (g)   Opinion of Counsel. Administrative Agent shall have
received a favorable legal opinion addressed to Lenders and the Administrative
Agent, dated as of the Closing Date, in form and substance reasonably
satisfactory to Lenders, from Kirkland & Ellis LLP, counsel for Credit Parties.
    (h)   Closing Date Certificate. Borrower shall have delivered to
Administrative Agent an originally executed Closing Date Certificate.     (i)  
No Material Adverse Change. There shall have occurred no material adverse change
in (i) the business, condition, operations or assets of the Group Members (taken
as a whole) since the Petition Date (other than commencement of the Case),
(ii) the ability of Borrower or any Guarantors to perform, when due, their
respective obligations under the Loan Documents, or (iii) the ability of the
Administrative Agent or Lenders to enforce the Loan Documents and the
obligations of the Borrower and Guarantors thereunder.     (j)   Completion of
Proceedings. All partnership, corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Lenders, and Administrative
Agent shall have received all such counterpart originals or certified copies of
such documents as Administrative Agent may reasonably request. Each Lender, by
delivering its signature page to this Agreement and funding a Loan on the
Closing Date, shall be deemed to have acknowledged receipt of, and consented to
and approved, each Loan Document and each other document required to be approved
by Administrative Agent and Lenders, as applicable on the Closing Date.

39



--------------------------------------------------------------------------------



 



  (k)   Final Order. The Bankruptcy Court shall have entered a final order, in
form and substance satisfactory to the Administrative Agent, each Lender and
Borrower, authorizing and approving this Agreement pursuant to Section 364(c)
and (d) of the Bankruptcy Code and Bankruptcy Rule 4001, finding that the
Lenders are extending credit to the Borrower in good faith pursuant to Section
364(e) of the Bankruptcy Code and waiving the provisions of Section 506(c) of
the Bankruptcy Code, authorizing and approving the granting of superpriority
claims status and the Liens contemplated hereby, modifying the automatic stay to
permit the creation and perfection of the Liens on the Collateral, providing for
the remedies set forth in this Agreement and enforcement contemplated in this
Agreement, and providing for adequate protection in favor of the Prepetition
Term Lenders, and containing such other terms as may be acceptable to the
Administrative Agent and Lenders and Borrower, and such order shall be in full
force and effect and shall not have been amended, modified, stayed, or reversed
(the “Final Order”).     (l)   Payment of Fees. Receipt by the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, of all
reasonable fees and expenses payable on or prior to the Closing Date in
connection with the transactions contemplated hereby, including those fees
contemplated in Section 2.7 of this Agreement, including without limitation, the
Fee Letter.

3.2 Conditions Precedent to Each Credit Extension. The obligation of each Lender
to make any Loan, on any date on which a Credit Extension is made, including the
Closing Date, are subject to the satisfaction, or waiver in accordance with
Section 10.4, of the following conditions precedent:

  (a)   Administrative Agent shall have received a fully executed and delivered
Funding Notice;     (b)   as of such Borrowing Date, the representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects on and as of that Borrowing Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date;     (c)   as of such Borrowing
Date, no Event of Default or Default shall have occurred and be continuing; and
    (d)   the debtors in the Case shall not have filed a Plan of Reorganization
that does not provide for payment of the Obligations in full in cash;

The request by Borrower of, and the acceptance by Borrower of, each Credit
Extension shall be deemed to be a representation and warranty by Borrower that
the conditions specified above have been satisfied.

40



--------------------------------------------------------------------------------



 



SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Credit Party represents and
warrants to Administrative Agent and each Lender, on the Closing Date and on
each Borrowing Date, that the following statements are true and correct:
4.1 No Default. No event has occurred and is continuing which constitutes a
Default.
4.2 Organization and Good Standing. Each Credit Party is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization, having all powers required to carry on its business and enter into
and carry out the transactions contemplated hereby. Each Credit Party is duly
qualified, in good standing, and authorized to do business in all other
jurisdictions within the United States wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary except to the extent where the failure to be so
qualified as in good standing would not reasonably be expected to have a
Material Adverse Effect. Each Credit Party is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that all
failures to be duly qualified and in good standing could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.3 Authorization. Subject to the Final Order, each Credit Party has duly taken
all action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Borrower is duly authorized to borrow funds hereunder.
4.4 No Conflicts or Consents. Subject to entry of the Final Order, the execution
and delivery by the various Credit Parties of the Loan Documents to which each
is a party, the performance by each of its obligations under such Loan
Documents, and the consummation of the transactions contemplated by the various
Loan Documents, do not (a) violate with any provision of (i) any Law, except to
the extent that all such violations could not reasonably be expected to have a
Material Adverse Effect or as could not reasonably be expected to materially
adversely affect the interests of the Administrative Agent or the Lenders,
(ii) the Organizational Documents of any Credit Party, or (iii) any agreement
entered into post-petition, judgment, license, order or permit applicable to or
binding upon any Credit Party except to the extent such violations could not
reasonably be expected to have a Material Adverse Effect, (b) result in the
acceleration of any Indebtedness owed by any Credit Party, or (c) result in or
require the creation of any Lien upon any assets or properties of any Credit
Party, except in each case as expressly contemplated in the Loan Documents and,
except in the case of clauses (a)(iii), (b) and (c) of this Section 4.4, such
conflicts, results or requirements as arise in connection with the filing,
prosecution and resolution of the Case. Except for the entry of the Final Order,
and except as expressly contemplated in the Loan Documents, no consent,
approval, authorization or order of, and no notice to or filing with, any
Governmental Authority or third party is required in connection with the
execution, delivery or performance by any Credit Party of any Loan Document or
to consummate any transactions contemplated hereby or thereby.

41



--------------------------------------------------------------------------------



 



4.5 Enforceable Obligations. This Agreement is, and the other Loan Documents
when duly executed and delivered will be, upon entry of the Final Order, legal,
valid and binding obligations of each Credit Party which is a party hereto or
thereto, enforceable in accordance with their terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and by general principles of
equity.
4.6 Current Financial Statements. Borrower has heretofore delivered to each
Lender true, correct and complete copies of the Current Financial Statements.
Subject to normal year-end adjustments and the absence of footnotes, the Current
Financial Statements fairly present in all material respects Borrower’s
Consolidated financial position at the date thereof and were prepared in
accordance with GAAP (except as approved by the Credit Parties’ accountants and
disclosed therein).
4.7 Other Obligations and Restrictions. As of the date hereof, no Credit Party
has any outstanding Liabilities of any kind which is, in the aggregate, material
to any Credit Party or material with respect to Borrower’s Consolidated
financial condition and not reflected in the Current Financial Statements or
disclosed in Schedule 4.7. As of the Closing Date, except as shown in the
Current Financial Statements or disclosed in Schedule 4.7, no Credit Party is
subject to or restricted by any franchise, contract, deed, charter restriction,
or other instrument or restriction which is materially likely to cause a
Material Adverse Effect.
4.8 Full Disclosure. As of the date of delivery, no certificate, statement or
other information delivered herewith or heretofore by any Credit Party to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains as of the date of such
certificates, statement or information was so furnished, and taken as a whole)
any untrue statement of a material fact omits to state any material fact known
to any Credit Party (other than industry-wide risks normally associated with the
types of businesses conducted by the Credit Parties) necessary to make the
statements contained herein or therein not materially misleading in the light of
the circumstances under which such statements are made as of the date made or
deemed made. The projections and forward-looking financial information contained
in the materials referenced above are based upon good faith estimates and
assumptions believed by management of the Borrower to be reasonable at the time
made, it being acknowledged and agreed by the Lenders that (a) such financial
information as it relates to future events is not to be viewed as fact and that
actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount, (b) the financial and business projections furnished to the
Administrative Agent or the Lenders are subject to significant uncertainties and
contingencies, which may be beyond the control of the Borrower and its
Subsidiaries, (c) no assurances are given by any of the Borrower or its
Subsidiaries that the results forecasted in the projections will be realized and
(d) the actual results may differ from the forecasted results in such
projections and such differences may be material. There is no fact known to any
Credit Party (other than industry-wide risks normally associated with the types
of businesses conducted by the Credit Parties) that has not been disclosed to
each Lender which is materially likely to cause a Material Adverse Effect.
4.9 Litigation. Except as disclosed in the Current Financial Statements or in
Schedule 4.9 and except for the Case: there are no actions, suits or legal,
equitable, arbitrative or

42



--------------------------------------------------------------------------------



 



administrative proceedings pending, or to the knowledge of any Credit Party
threatened, against any Group Member before any Governmental Authority (i) which
if adversely decided could cause a Material Adverse Effect or (ii) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby.
4.10 Labor Disputes. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable requirement of law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.11 ERISA Plans and Liabilities. Except as set forth on Schedule 4.11 or
arising from the Case, (i) neither a Reportable Event nor a failure to meet the
minimum funding standards under the Pension Funding Rules has occurred during
the five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan or, to the knowledge of the
Borrower, with respect to any Multiemployer Plan, and each Plan has complied
except where the failure to have complied could not reasonably be expected to
have a Material Adverse Effect with the applicable provisions of ERISA and the
Code; (ii) no termination of a Single Employer Plan has occurred, and (iii) no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period.
Except as disclosed in the Borrower’s Form 10-K for the year ended December 31,
2008, as of December 31, 2008, the present value of all accrued benefits under
each Single Employer Plan (based on those assumptions used to fund such Plans)
did not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by a material amount. Neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a liability under ERISA that could reasonably be expected
to have Material Adverse Effect, and neither the Borrower nor any Commonly
Controlled Entity would become subject to any liability under ERISA if the
Borrower or any such Commonly Controlled Entity were to withdraw completely from
all Multiemployer Plans as of the valuation date most closely preceding the date
on which this representation is made or deemed made except as could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, to the knowledge of the Borrower, no such Multiemployer Plan is in
Reorganization or Insolvent.
4.12 Environmental and Other Laws. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:

  (i)   the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Hazardous Materials in amounts or concentrations or under circumstances that
constitute or constituted a violation of, or could reasonably be expected to
result in liability under, any Environmental Law;

43



--------------------------------------------------------------------------------



 



  (ii)   no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;     (iii)   Hazardous Materials have
not been transported or disposed of from the Properties in violation of, or in a
manner or to a location that could reasonably be expected to result in liability
under, any Environmental Law, nor have any Hazardous Materials been generated,
treated, stored or disposed of at, on or under any of the Properties in
violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law;     (iv)   no judicial proceeding or governmental
or administrative action is pending or, to the knowledge of Borrower,
threatened, under any Environmental Law to which any Group Member is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;     (v)  
there has been no Release or to the knowledge of Borrower threat of Release of
Hazardous Materials at or from the Properties, or arising from or related to the
operations of any Group Member in connection with the Properties or otherwise in
connection with the Business, in violation of or in amounts or in a manner that
could reasonably be expected to result in liability under Environmental Laws;  
  (vi)   the Properties and all operations at the Properties are in compliance,
and have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and     (vii)   no Group Member has assumed any liability of
any other Person under Environmental Laws.

4.13 Names and Places of Business. Except as otherwise indicated in
Schedule 4.13, the chief executive office and principal place of business of
each Credit Party are (and for the five years preceding the Closing Date have
been) located at the address of such Credit Party set out in Appendix B.
4.14 Subsidiaries. As of the Closing Date, (a) Schedule 4.14 sets forth the name
and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage

44



--------------------------------------------------------------------------------



 



of each class of Capital Stock owned by any Credit Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Borrower or any Subsidiary, except as created by the Loan Documents.
4.15 Licenses. Except as could not reasonably be expected to have a Material
Adverse Effect, each Group Member possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property
(or otherwise possesses the right to use such intellectual property and does not
infringe the rights of any Person in any respect that could reasonably be
expected to have a Material Adverse Effect) which are necessary to carry out its
business as presently conducted and material to the business of the Credit
Parties, taken as a whole.
4.16 Government Regulation. No Credit Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
4.17 Taxes. Each Group Member has filed all United States federal income tax
returns and all other material tax returns that are required to have been filed
(after giving effect to any extension periods) by it and have paid all taxes due
and payable pursuant to such returns or pursuant to any assessment received by
any Group Member and all other penalties or charges (other than any the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Group Member) except to the extent that
the failure to file such tax returns or pay such taxes, fees or other charges
could not reasonably be expected to have a Material Adverse Effect. No Group
Member has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal or other taxes, except as
listed in Schedule 4.17
4.18 Title to Properties. Each Group Member has title in fee simple to, or a
valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 6.2.
4.19 No Defaults. Except as set forth on Schedule 4.19 or stayed by the
automatic stay of the Bankruptcy Court, no Group Member is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, except where such
default could not reasonably be expected to have a Material Adverse Effect.
4.20 Margin Stock. No Group Member is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any Margin Stock. No part of the proceeds of the Loans
made to such Credit Party will be used to purchase or carry any such Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any such Margin Stock or for any purpose that violates, or is inconsistent with,
the provisions of Regulation T, U or X of such Board of Governors.

45



--------------------------------------------------------------------------------



 



4.21 Insurance. Except as set forth on Schedule 4.21, the Properties of the
Credit Parties are insured with insurance companies, in such amounts, with such
deductibles and covering such risks in compliance with the provisions of
Section 5.5.
4.22 Perfection of Security Interest. On the date of the making of any Loan, the
Final Order shall have been entered and shall not have been amended, stayed,
vacated or rescinded in any manner adverse to the Lenders, without the Required
Lenders’ reasonable consent. Except to the extent set forth in the Final Order,
the Cash Collateral Orders or the Intercreditor Agreement, the Collateral and
the Administrative Agent’s rights with respect to the Collateral are not subject
to any setoff, claims, withholdings, or other defenses. The Credit Parties are
the owners of the Collateral, free from any Lien other than Liens imposed under
the Final Order, this Agreement and the Loan Documents and Permitted Liens.
SECTION 5. AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that so long as any Commitment is in
effect and until payment in full of all Obligations(other than unasserted
contingent indemnification obligations not due and payable), each Credit Party
shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 5.
5.1 Payment and Performance. Borrower will pay all amounts due under the Loan
Documents in accordance with the terms thereof and will observe, perform and
comply with every covenant, term and condition expressed or implied in the Loan
Documents. Borrower will cause each of its respective Subsidiaries to observe,
perform and comply with every term, covenant and condition in any Loan Document
to which such Subsidiary is a party or is otherwise bound.
5.2 Books, Financial Statements and Reports. (a) Borrower, acting through or on
behalf of the Credit Parties, will at all times maintain full and accurate books
of account and records, will maintain its Fiscal Year, and will furnish to each
Lender at Borrower’s reasonable expenses all statements and reports required to
be delivered to the Prepetition ABL Agent, Prepetition ABL Lenders, Prepetition
Term Agent and/or Prepetition Term Lenders under any Cash Collateral Order, all
to be consistent with the timing and reporting requirements set forth in such
Cash Collateral Orders, including without limitation, following statements and
reports to each Lender:
          (i) On each Thursday following the Closing Date, a rolling 13 week
forecast by line item of net cash flow (including cash receipts and cash
disbursements), expenditures (accounts payable) and Collateral Base (each a
“Thirteen Week Forecast”), which Thirteen Week Forecast shall be subject to the
reasonable consent of the Required Lenders (such approval not to be required if
the net cash flow, expenditures (accounts payable) and Collateral Base for such
Thirteen Week Forecast are unchanged from the comparable projected amounts for
period in the initial Budget).
          (ii) On each Thursday following the Closing Date, a report, for the
week ending on the preceding Friday, of actual net cash flow (including cash
receipts and cash disbursements), expenditures (accounts payable) and an updated
weekly Collateral

46



--------------------------------------------------------------------------------



 



Base, in each case comparing the Group Members’ actual performance to the Budget
and to most recent the Thirteen Week Forecast, in a form reasonably satisfactory
to the Required Lenders, and a certification from an Authorized Officer,
certifying that the reports fairly present the financial condition and results
of operations of the Group Members for such period (each an “Actual Cash Flows
and Collateral Base Report”).
          (iii) On each Business Day, a report, as of the close of the
immediately preceding Business Day, stating the Credit Parties’ actual cash
balances.
          (iv) On each Tuesday, a reasonably detailed explanation for any
Variance in the Actual Cash Flows and Collateral Base Report from the Budget and
the most recent Thirteen Week Forecast which was delivered to the Lenders on the
previous Thursday, in a form reasonably satisfactory to the Required Lenders
(each, a “Budget Variance Report”).
          (v) On the first Business Day after the 15th day of each month, for
the Group Members, a report (consistent with the report required under the Term
Loan Cash Collateral Order) of the preliminary monthly results for the
immediately preceding month.
          (vi) On the 30th day of each month (if a Business Day, otherwise
extended to the next Business Day), a report (a) identifying the customers (if
any) that have executed Accommodation Agreements (as defined in the ABL Cash
Collateral Order), the value in dollars of the financial accommodations received
from each customer pursuant to the Accommodation Agreement, and the amount of
accounts receivable due from each customer, and (b) providing an update
regarding the operations of the Group Members, including, without limitation,
material information regarding relationships with carriers, suppliers and
vendors after the Petition Date.
          (vii) On the 30th day after the close of each month (if a Business
Day, otherwise extended to the next Business Day), a report identifying the
Group Members’ inventory, in the form used by the Group Members prior to the
Petition Date showing production and non-production inventory, adjusted for
reserves as calculated in the Group Members’ ordinary course; provided, however,
that for any month that is the close of a fiscal quarter such report will be
provided by the 60th day after the close of the month.
          (viii) On the 30th day after the close of each month (if a Business
Day, otherwise extended to the next Business Day), a report reflecting the age
of the Group Members’ accounts receivable listed by account debtor as of the
close of the prior month; provided, however, that for any month that is the
close of a fiscal quarter such report will be provided by the 60th day after the
close of the month.
          (ix) On the 30th day after the close of each month (if a Business Day,
otherwise extended to the next Business Day), an accounts payable aging report
by vendor identifying post-Petition payables accrued at the time of the close of
the prior month; provided, however, that for any month that is the close of a
fiscal quarter such report will be provided by the 60th day after the close of
the month.

47



--------------------------------------------------------------------------------



 



          (x) On the 30th day after the close of each month (if a Business Day,
otherwise extended to the next Business Day), internal basis (i.e., not
GAAP-compliant) financial statements for the prior month in the format provided
by the Debtors pursuant to the Prepetition ABL Credit Agreement prior to the
Petition Date; provided, however, that for any month that is the close of a
fiscal quarter such financial statements will be provided by the 60th day after
the close of the month.
     (b) Further, Borrower shall furnish to the Administrative Agent (to be made
available by the Administrative Agent to each Lender):
     (i) within 90 days after the end of each fiscal year of the Borrower (or
such shorter period as the U.S. Securities and Exchange Commission may specify
for the filing of annual reports on Form 10-K), a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such year and the related audited consolidated statements of
income and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year by PricewaterhouseCoopers LLP
or other independent certified public accountants of nationally recognized
standing; and
     (ii) within 45 days after the end of each of the first three quarterly
periods of each fiscal year of the Borrower (or such shorter period as the U.S.
Securities and Exchange Commission may specify for the filing of quarterly
reports on Form 10-Q), the unaudited consolidated balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by an Authorized Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnote disclosure).
     (c) All such financial statements shall be complete and correct in all
material respects and shall be prepared in reasonable detail and in accordance
with GAAP applied (except as approved by such accountants or officer, as the
case may be, and disclosed in reasonable detail therein) consistently throughout
the periods reflected therein and with prior periods. Information required to be
delivered pursuant to Section 5.2(b) shall be deemed to have been delivered to
the Administrative Agent on the date on which the Borrower provides written
notice to the Administrative Agent that such information has been posted on the
Borrower’s website on the Internet at http://www.visteon.com or is available via
the EDGAR system of the U.S. Securities and Exchange Commission on the Internet
(to the extent such information has been posted or is available as described in
such notice). Information required to be delivered pursuant to this Section 5.2
may also be delivered by electronic communication pursuant to procedures
approved by the Administrative Agent pursuant to Section 10.2.
     (d) Borrower shall furnish to the Administrative Agent and each Lender,
concurrently with the delivery of the financial statements referred to in
Section 5.1(b), (x) a Compliance Certificate executed by an Authorized Officer
stating that, to the best of such Authorized Officer’s knowledge, that such
Authorized Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (y) to the extent not previously

48



--------------------------------------------------------------------------------



 



disclosed to the Administrative Agent, (A) a description of any change in the
jurisdiction of organization of any Credit Party, (B) an updated list of
Subsidiaries of the Borrower, and (C) a list of any Intellectual Property
acquired by any Credit Party (other than intellectual property rights acquired
in the ordinary course of business such as rights in respect of software
programs) since the date of the most recent report delivered pursuant to this
clause (d) (or, in the case of the first such report so delivered, since the
Closing Date).
5.3 Other Information and Inspections. Each Credit Party will furnish to
Administrative Agent and each Lender any reasonably available information which
Administrative Agent or any Lender may from time to time reasonably request in
writing concerning any covenant, provision or condition of the Loan Documents or
any matter in connection with the Credit Parties’ businesses and operations.
Each Credit Party will permit representatives appointed by Administrative Agent
(including independent accountants, financial advisors, auditors, agents,
attorneys, appraisers and any other Persons) to visit and inspect during normal
business hours any of such Credit Party’s property, including its books of
account, other books and records, and any facilities or other business assets,
and to make extra copies therefrom and photocopies and photographs thereof, and
to write down and record any information such representatives obtain (provided
each such person shall maintain the confidentiality of any such information in
accordance with the Loan Documents), and each Credit Party shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and representatives (so long as senior management of the
Borrower is notified of any such discussion and is permitted to be present).
5.4 Notice of Material Events and Change of Name. Borrower will promptly notify
Administrative Agent and each Lender in writing, stating that such notice is
being given pursuant to this Agreement, of:

  (a)   the occurrence of any Default or Event of Default;     (b)   any
(i) material default or material event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if adversely determined could reasonably be
expected to have a Material Adverse Effect;     (c)   any litigation or
proceeding affecting any Group Member (i) that could reasonably be expected to
have a Material Adverse Effect or (ii) which relates to any Loan Document;    
(d)   the following events (except to the extent such events are disclosed on
Schedule 4.11 or such events occurred prior to the date hereof and were
disclosed to each Lender or the Administrative Agent), as soon as possible and
in any event within 30 days after the Borrower knows or has reason to know
thereof: (i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Plan, the
creation of any Lien in favor of the PBGC or a Plan or any withdrawal from, or
the termination,

49



--------------------------------------------------------------------------------



 



      Reorganization or Insolvency of, any Multiemployer Plan or (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Plan, in each case, that could reasonably be expected to have a Material
Adverse Effect; and     (e)   any development or event that has had or could
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 5.4 shall be accompanied by a statement of
an Authorized Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
5.5 Maintenance of Properties; Insurance. (a) Except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, keep all
property necessary in the business of the Group Members, taken as a whole, in
good working order and condition, ordinary wear and tear, casualty and
condemnation excepted and (b) maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.
5.6 Maintenance of Existence and Qualifications. Each Credit Party will maintain
and preserve its existence and its rights and franchises in full force and
effect and will qualify to do business in all states or jurisdictions (a) where
Collateral is located and (b) where required by applicable Law, except in each
case as otherwise permitted by Section 6.4 or 6.5 and except, in each case where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect.
5.7 Payment of Taxes, etc. Each Group Member will (a) timely file (subject to
extensions) all required tax returns and (b) timely pay all postpetition taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property, and such other taxes, assessments and other
governmental charges and levies as may be approved by the Bankruptcy Court..
Each Group Member may, however, delay paying or discharging any of the foregoing
(i) so long as it is in good faith contesting the validity thereof by
appropriate proceedings and has set aside on its books adequate reserves
therefor in accordance with GAAP or (ii) where the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.
5.8 Payments of Insurance Premiums on Borrower’s Behalf. If any Credit Party
fails to pay any insurance premiums it is required to pay under any Loan
Document, Administrative Agent with the consent of the Required Lenders may pay
the same. Borrower shall promptly reimburse Administrative Agent for any such
payments and each amount paid by Administrative Agent shall constitute an
Obligation owed hereunder which is due and payable on the date such amount is
paid by Administrative Agent.

50



--------------------------------------------------------------------------------



 



5.9 Compliance with Agreements and Law. Each Credit Party will perform all
material postpetition or other material obligations it is required by any order
from the Bankruptcy Court to perform under the terms of each mortgage, deed of
trust, security agreement, lease, franchise, agreement, contract or other
instrument or obligation to which it is a party or by which it or any of its
properties is bound. Each Credit Party will conduct its business and affairs in
material compliance with all Laws applicable thereto except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
5.10 Environmental Matters.

  (a)   Except to the extent the failure to do so could not in the aggregate
reasonably be expected to result in a Material Adverse Effect, each Credit Party
shall comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws.     (b)   Except to the extent the failure to do
so could not in the aggregate reasonably be expected to result in a Material
Adverse Effect, each Credit Party shall conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply in all material respects
with all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.

5.11 Intentionally Deleted.
5.12 Agreement to Deliver Guaranty and Security Documents; Perfection and
Protection of Security Interests and Liens.

  (a)   Borrower will from time to time upon the reasonable request of the
Administrative Agent, deliver, and will cause each other Credit Party from time
to time to deliver, to the Administrative Agent any mortgages, and corporate
authority documentation relating thereto, and other documents, completed and
executed (and acknowledged when required) by the Credit Parties in form and
substance reasonably satisfactory to the Administrative Agent, and take all such
actions as may reasonably be requested by the Administrative Agent, which
Administrative Agent reasonably requests for the purpose of perfecting,
confirming, or protecting any Liens or other rights in Collateral securing any
Obligations. Each Credit Party hereby authorizes the Administrative Agent to
file one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral describing the Collateral as “all
assets”.     (b)   With respect to any property acquired after the Closing Date
by any Credit Party as to which the Administrative Agent, for the benefit of the
Lenders, does not

51



--------------------------------------------------------------------------------



 



      have a perfected Lien to which it is entitled under the Final Order,
promptly (i) execute and deliver to the Administrative Agent amendments to the
Security Documents or such other documents as the Administrative Agent
reasonably deems necessary to grant to the Administrative Agent, for the benefit
of the Lenders, a security interest in such property and (ii) take all
commercially reasonable actions necessary to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected security interest in such property
with the priority specified in the Final Order; provided, however, that the
applicable Credit Party shall not be required to take such action to the extent
that such property acquired after the Closing Date constitutes “Post-Petition
L/C Collateral” as defined in the L/C Order.     (c)   Subject to the
Intercreditor Agreement and the Final Order, with respect to any new Subsidiary
which constitutes Collateral (other than an Excluded Foreign Subsidiary or an
Excluded Entity) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Subsidiary that ceases to be an Excluded Foreign Subsidiary) and with respect to
any Excluded Entity that becomes a Wholly Owned Subsidiary of any Group Member
after the Closing Date, promptly (i) execute and deliver to the Administrative
Agent such amendments to the Security Documents as the Administrative Agent
reasonably requests and deems necessary to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected security interest in the Capital
Stock of such new Subsidiary or such Wholly Owned Subsidiary that is owned by
any Group Member with the priority set forth in the Final Order, (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Group Member, (iii) cause such new Subsidiary
or such Wholly Owned Subsidiary (other than the Securitization Subsidiary)
(A) to execute a Counterpart Agreement and become a party to the applicable
Security Documents, (B) to take such actions necessary to grant to the
Administrative Agent for the benefit of the Lenders a perfected security
interest in the Collateral described in the Security Documents with respect to
such new Subsidiary or such Wholly Owned Subsidiary with the priority specified
in the Final Order, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Documents or
by law or as may be requested by the Administrative Agent and (C) to deliver to
the Administrative Agent a certificate of such Subsidiary or such Wholly Owned
Subsidiary, substantially in the form of Exhibit C, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.     (d)   With respect to any new
Excluded Foreign Subsidiary created or acquired after the Closing Date by any
Group Member (other than by any Group Member that is an Excluded Foreign
Subsidiary), use its commercially reasonable efforts to promptly (i) execute and
deliver to the Administrative Agent such amendments to

52



--------------------------------------------------------------------------------



 



      the Security Documents as the Administrative Agent requests and deems
necessary to grant to the Administrative Agent, for the benefit of the Lenders,
a perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Subsidiary be required to be so pledged), (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, and take such other action as may be necessary to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent customary legal opinions relating to the matters described above, which
opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.     (e)   With respect to any Foreign
Subsidiary which is not a Wholly Owned Foreign Subsidiary and which becomes a
Wholly Owned Foreign Subsidiary after the Closing Date (it being understood that
the Capital Stock of such Wholly Owned Foreign Subsidiary shall be held by VIHI
or a Foreign Stock Holding Company), promptly (i) execute and deliver to the
Administrative Agent such amendments to the Security Documents as the
Administrative Agent deems necessary to grant to the Administrative Agent, for
the benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such new Subsidiary that is owned by any such Group Member
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Subsidiary be required to be so pledged),
(ii) deliver to the Administrative Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, and take
such other action as may be necessary or, in the opinion of the Administrative
Agent, desirable to perfect the Administrative Agent’s security interest
therein, and (iii) if reasonably requested by the Administrative Agent, deliver
to the Administrative Agent customary legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.     (f)   With
respect to any material Intellectual Property registered with the U.S. Patent
and Trademark Office or the U.S. Copyright Office after the Closing Date,
promptly (i) execute and deliver to the Administrative Agent such amendments to
the Security Documents or such other documents as the Administrative Agent
reasonably requests and deems necessary to grant to the Administrative Agent,
for the benefit of the Lenders, a security interest in such property and
(ii) take all commercially reasonable actions necessary to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in such property, including filings with the U.S. Patent and
Trademark Office or the U.S. Copyright Office, as applicable, and any other
filings required by law, in each case, as may be reasonably requested by the
Administrative Agent.

53



--------------------------------------------------------------------------------



 



  (g)   Borrower shall deliver, within sixty (60) days of the Closing Date,
favorable legal opinions addressed to Lenders and the Administrative Agent,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Administrative Agent and Lenders, from local counsel for Credit Parties with
respect to foreign local pledge agreements.

5.13 Bank Accounts; Offset. Subject to priorities set forth in the Final Order
and the Cash Collateral Orders, to the Intercreditor Agreement and to the Carve
Out, and without intending to affect any cash management or cash collateral
arrangements established under the Cash Collateral Orders, to secure the
repayment of the Obligations, each Credit Party hereby grants to each Lender a
security interest, a lien, and a right of offset, to extent the following
constitutes Collateral, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of such
Credit Party now or hereafter held or received by or in transit to any Lender
from or for the account of such Credit Party, whether for safekeeping, custody,
pledge, transmission, collection or otherwise, (b) any and all deposit accounts
and deposits (general or special, time or demand, provisional or final, but
excluding any payroll, tax or trust accounts) therein of such Credit Party with
any Lender, and (c) any other credits and claims of such Credit Party at any
time existing against any Lender, including claims under certificates of
deposit. Subject to Section 8 and the Intercreditor Agreement, at any time and
from time to time after the occurrence of any Event of Default under
Section 8.1(a) or upon the acceleration of the Obligations, each Lender is
hereby authorized to foreclose upon, or to offset against the Obligations (with
such notice as may be required by applicable law or this Agreement)1, any and
all items hereinabove referred to. The remedies of foreclosure and offset are
separate and cumulative, and either may be exercised independently of the other
without regard to procedures or restrictions applicable to the other.
5.14 Non-Consolidation. Unless otherwise consented to by Administrative Agent
and Required Lenders, Borrower will and will cause each of its Subsidiaries to:
(a) maintain entity records and books of account separate from those of any
other entity which is an Affiliate of such entity; (b) not commingle its funds
or assets with those of any other entity which is an Affiliate of such entity;
and (c) provide that its board of directors or other analogous governing body
will hold all appropriate meetings (or with respect to any Subsidiary of
Borrower execute appropriate written consents) to authorize and approve such
entity’s actions, which meetings (or, if applicable consents) will be separate
from those of other entities.
5.15 Stock of First-Tier Foreign Subsidiaries. Cause the Capital Stock of each
Foreign Subsidiary directly owned by Borrower or a Domestic Subsidiary now
existing or hereafter created or acquired to be held by VIHI or a Foreign Stock
Holding Company at all times.
5.16 Post-Closing Requirements. (a) Within 30 days of the Closing Date (or such
later date as may be agreed to by the Administrative Agent from time to time),
each Credit Party shall (i) use its commercially reasonable efforts to execute
and deliver to the Administrative Agent such security documents as the
Administrative Agent reasonably deems necessary to grant (under the laws of the
applicable Uncertificated Foreign Jurisdictions) to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest (to
the extent “first priority”
 

1   remedies requires 5 business days notice

54



--------------------------------------------------------------------------------



 



liens are possible under the laws of such Uncertificated Foreign Jurisdiction)
in the Capital Stock of the Credit Parties directly-owned Foreign Subsidiaries
to the extent required by Section 5.11 (and subject to the limitations set forth
therein and the other Loan Documents) (other than Excluded Foreign Subsidiaries)
organized under the laws of an Uncertificated Foreign Jurisdiction, (ii) take
such other actions necessary to grant (under the laws of the applicable
Uncertificated Foreign Jurisdiction) to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such Foreign Subsidiaries, (iii) deliver to the Administrative
Agent all other customary certificates and supporting documentation as may be
reasonably requested by the Administrative Agent, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent customary legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from local counsel in such jurisdiction, reasonably
satisfactory to the Administrative Agent.
SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, so long as any Commitment is
in effect and until payment in full of all Obligations (other than unasserted
contingent indemnification obligations not due and payable), such Credit Party
shall perform, and shall cause each of its Subsidiaries, to the extent required
below, to perform, all covenants in this Section 6.
6.1 Indebtedness. From and after the date hereof, no Credit Party nor any of its
Subsidiaries will in any manner incur, owe or be liable for Indebtedness except:

  (a)   the Obligations.     (b)   Indebtedness of any Credit Party (other than
VIHI or any Foreign Stock Holding Company) or its Subsidiaries under the
Prepetition ABL Credit Agreement (and any replacement thereof); provided that
the aggregate amount of principal and letter of credit exposure constituting
Indebtedness outstanding under the Prepetition ABL Credit Agreement shall not
exceed $145,000,000 in the aggregate at any time;     (c)   Indebtedness under
the Prepetition Term Loan Agreement (and any replacement thereof); provided that
the aggregate amount of principal constituting Indebtedness outstanding under
the Prepetition Term Loan shall not exceed $1,500,000,000 in the aggregate at
any time;     (d)   unsecured Indebtedness of any Credit Party owed (i) to any
other Credit Party or (ii) to any Subsidiary which is not a Credit Party, which
in the case of this clause (ii) is in accordance with arrangements currently in
effect and approved by the Bankruptcy Court;     (e)   Indebtedness of any
Foreign Subsidiary owed to any other Foreign Subsidiary;     (f)   Guarantee
Obligations incurred in the ordinary course of business by the Borrower and its
Subsidiaries in an aggregate amount, together with any Guarantee Obligations
outstanding under clause (p) of the definition of “Permitted Investments”, not
to exceed $30,000,000 at any one time outstanding;

55



--------------------------------------------------------------------------------



 



  (g)   Indebtedness outstanding on the Closing Date and listed on Schedule
6.1(g) and any refinancings, refundings, renewals or extensions thereof (without
shortening the maturity of, or increasing the principal amount of any such
Indebtedness);     (h)   Indebtedness of any Foreign Subsidiaries (other than
Halla Climate Control and its Subsidiaries) outstanding under any of the credit
facilities listed on Schedule 6.1(h) as of the Closing Date up to an aggregate
amount under all such credit facilities as set forth on Schedule 6.1(h) (the
“Schedule 6.1(h) Aggregate Amount”) and any refinancings, refundings, renewals,
reallocations or extensions thereof; provided that any new credit facility
refinancing or replacing any such Indebtedness does not cause the aggregate
amount available under all such credit facilities to exceed the Schedule 6.1(h)
Aggregate Amount;     (i)   Indebtedness under letters of credit issued on
behalf of any Group Members in an aggregate amount not to exceed $60,000,000 at
any one time outstanding, which letters of credits may be cash collateralized in
an amount not to exceed 105% of the face amount of such letters of credit;    
(j)   Indebtedness of Foreign Subsidiaries in an aggregate outstanding principal
amount not to exceed $75,000,000 at any one time outstanding; provided, that the
Indebtedness described by this Section 6.1(j) and in Section 6.1(t) shall not,
in the aggregate, exceed $100,000,000;     (k)   Indebtedness of the Borrower in
respect of 2010 Notes, the 2014 Notes and the 2016 Notes;     (l)   Indebtedness
of Halla Climate Control and its Subsidiaries in an amount not to exceed, when
combined with all other outstanding Indebtedness of Halla Climate Control and
its Subsidiaries, $250,000,000 at any one time outstanding; provided, that to
the extent such Indebtedness is denominated in a currency other than US Dollars,
the US Dollar equivalent thereof for purposes of determining compliance with
this Section 6.1(l) shall be determined (1) with respect to such Indebtedness
incurred on or prior to the Closing Date, on the Closing Date, and (2) with
respect to such Indebtedness incurred after the Closing Date, on the date such
Indebtedness is incurred;     (m)   Indebtedness incurred in the ordinary course
of business in connection with cash pooling, netting and cash management
arrangements consisting of overdrafts or similar arrangements; provided that any
such Indebtedness does not consist of Indebtedness for borrowed money and is
owed to the financial institutions providing such arrangements and such
Indebtedness is extinguished in accordance with customary practices with respect
thereto;     (n)   Capital Lease Obligations and purchase money Indebtedness of
the Borrower or any of its Domestic Subsidiaries related to property located in
the United States in an aggregate amount not to exceed $15,000,000 at any one
time outstanding;     (o)   Indebtedness in respect of Swap Agreements permitted
under Section 6.3;

56



--------------------------------------------------------------------------------



 



  (p)   Indebtedness arising out of the issuance of surety, stay, customs or
appeal bonds, performance bonds and performance bonds and performance and
completion guarantees, in each case incurred in the ordinary course of business;
    (q)   Guarantee Obligations (i) in respect of the Indebtedness of Joint
Ventures and listed on Schedule 6.1(q), and (ii) of the Indebtedness of Joint
Ventures in an aggregate principal amount, when taken together with the
Indebtedness permitted in Section 6.1(u) shall not exceed $20,000,000 (or the
equivalent thereof) at any one time outstanding; provided, that the existence of
any Guarantee Obligations in respect of Indebtedness permitted by Section 6.1(u)
shall not be additive to the amount of Indebtedness permitted under this
Section 6.1(q) or Section 6.1(u);;     (r)   Indebtedness consisting of the
financing of insurance premiums in the ordinary course of business with the
providers of such insurance or their Affiliates; and     (s)   Intentionally
Deleted;     (t)   Indebtedness of Foreign Subsidiaries and any Securitization
Subsidiary under factoring programs and Permitted Receivables Financings
incurred after the Closing Date in an aggregate amount not to exceed $80,000,000
at any one time outstanding; provided that such Indebtedness is not subject to
any Guarantee Obligation or Lien issued or created by the Credit Parties (other
than any Securitization Subsidiary); provided, that the Indebtedness described
in this Section 6.1(t) and in Section 6.1(j) shall not, in the aggregate, exceed
$100,000,000;     (u)   Indebtedness of Joint Ventures which are Subsidiaries of
the Borrower (other than Halla Climate Control and its Subsidiaries), provided
that the aggregate principal of such Indebtedness, when taken together with the
Indebtedness permitted in Section 6.1(q) shall not exceed $20,000,000 (or the
equivalent thereof) at any one time outstanding; provided, that the existence of
any Guarantee Obligations in respect of such Indebtedness shall not be additive
to the amount of Indebtedness permitted under this Section 6.1(u) or
Section 6.1(q);     (v)   Indebtedness consisting of take or pay obligations
under supply agreements entered into in the ordinary course of business
consistent with past practice; and     (w)   additional Indebtedness not
otherwise permitted hereunder not exceeding an aggregate principal amount of
$5,000,000 at any one time outstanding.

6.2 Limitation on Liens and Negative Pledges; Equitable Lien.

  (a)   No Credit Party nor any of its Subsidiaries will create, assume or
permit to exist any Lien upon any of the properties or assets which it now owns
or hereafter acquires, except the following:

  (i)   Liens for taxes, assessments or governmental charges not yet due or that
are being contested in good faith by appropriate proceedings, provided

57



--------------------------------------------------------------------------------



 



      that adequate reserves with respect thereto are maintained on the books of
the Borrower or its Subsidiaries, as the case may be, in conformity with GAAP;  
  (ii)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;     (iii)   pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation;     (iv)   deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;     (v)   easements,
rights-of-way, covenants, conditions, restrictions and other similar
encumbrances or minor title or survey defects incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;     (vi)   Liens in existence on the Closing Date
and any modification, replacement, renewal or extension thereof, securing
Indebtedness permitted by Section 6.1(a), provided that no such Lien is spread
to cover any additional property (other than the proceeds or products thereof
and accessions thereto) after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;     (vii)   Liens securing
Indebtedness of the Borrower or any other Subsidiary incurred pursuant to
Section 6.1(n) to finance the acquisition, repair, replacement, construction or
improvement of fixed or capital assets, provided that (i) such Liens shall be
created substantially simultaneously with or within 180 days of such
acquisition, repair, replacement, construction or improvement of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness (and the proceeds and products
thereof and accessions thereto) and (iii) the amount of Indebtedness secured
thereby is not increased;     (viii)   Liens created pursuant to the Security
Documents;     (ix)   (i) leases, licenses, subleases or sublicenses granted to
other Persons in the ordinary course of business which do not (A) interfere in
any material respect with the business of any Borrower or any Subsidiary or (B)
secure any Indebtedness or (ii) the rights reserved or vested in any Person by
the

58



--------------------------------------------------------------------------------



 



      terms of any lease, license, franchise, grant or permit held by any
Borrower or any of its Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;     (x)   Subject
to the Intercreditor Agreement and the Final Order, Liens to secure Indebtedness
permitted under Section 6.1(b) and (c);     (xi)   Liens on assets of Foreign
Subsidiaries securing Indebtedness of such Foreign Subsidiaries permitted by
Section 6.1(h); provided that the aggregate outstanding principal amount of such
Indebtedness secured by such Liens shall not exceed the secured Indebtedness set
forth on Schedule 6.1(h) as of the Closing Date;     (xii)   Liens securing
Indebtedness of the Borrower or any Subsidiary incurred pursuant to
Sections 6.1(i) and/or (j); provided that no Lien may be granted on the
Collateral to secure such Indebtedness and the aggregate fair market value of
the assets subject to such Liens shall not exceed 100% (105% in the case of
Section 6.1(i)) of the amount of any such Indebtedness so secured;     (xiii)  
Liens on assets of Halla Climate Control and its Subsidiaries securing
Indebtedness permitted by Section 6.1(l); and     (xiv)   Liens securing
judgments, decrees or attachments not constituting an Event of Default under
Section 8.1(k) so long as such Liens are released or satisfied within 60 days
after entry thereof (upon the issuance of an appeal bond or otherwise);     (xv)
  Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;     (xvi)   Liens (i) of a collection bank
arising under Section 4-210 of the Uniform Commercial Code on items in the
course of collection, or (ii) in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;     (xvii)
  Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Subsidiary, in each
case after the Closing Date (other than Liens on the equity interests of any
Person that becomes a Subsidiary) and any modifications, replacements, renewals
or extensions thereof; provided that (i) such Lien was not created in
contemplation of such acquisition or such Person becoming a Subsidiary, (ii)
such Lien does not extend to or cover any other assets or property (other than
the proceeds or products thereof and accessions thereto), and (iii) the
Indebtedness secured thereby (or, as

59



--------------------------------------------------------------------------------



 



      applicable, any modifications, replacements, renewals or extension
thereof) is permitted under Section 6.1;     (xviii)   Liens arising from
precautionary Uniform Commercial Code financing statement filings (or similar
filings) regarding leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business;     (xix)   Liens arising out
of conditional sale, title retention, consignment or similar arrangements for
sale of goods entered into by any Borrower or any of its Subsidiaries in the
ordinary course of business and not prohibited by this Agreement; provided that
such Liens only cover the property subject to such arrangements;     (xx)  
Liens that are contractual rights of set-off (i) relating to the establishment
of depository relations with banks not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposit or sweep accounts of any Borrower
or any Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Borrower and its Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers or suppliers of any Borrower or any Subsidiary in the ordinary course
of business;     (xxi)   ground leases in respect of real property on which
facilities owned or leased by Borrower or any of its Subsidiaries are located;  
  (xxii)   Liens arising by operation of law under Article 2 of the Uniform
Commercial Code in favor of a reclaiming seller of goods or buyer of goods;    
(xxiii)   security given to a public or private utility or any Governmental
Authority as required in the ordinary course of business;     (xxiv)   pledges
or deposits of cash and Cash Equivalents securing deductibles, self-insurance,
co-payment, co-insurance, retentions and similar obligations to providers of
insurance on the ordinary course of business;     (xxv)   Liens on securities
which are subject to repurchase agreements as contemplated in the definition of
“Cash Equivalents”;     (xxvi)   Liens on goods and the proceeds thereof and
title documents relating thereto to secure drawings under letters of credit
permitted under Section 6.1(i) used to finance the purchase of such goods;    
(xxvii)   Liens on (i) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (ii) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case to
secure Indebtedness permitted under Section 6.1(r);

60



--------------------------------------------------------------------------------



 



  (xxviii)   Liens on Receivables, any Related Security and the Other
Securitization Assets of any Foreign Subsidiary or any Securitization Subsidiary
to the extent that such Receivables, Related Security or Other Securitization
Assets are subject to the relevant factoring programs and any Permitted
Receivables Financing permitted hereunder;     (xxix)   Liens not otherwise
permitted by this Section so long as the aggregate outstanding principal amount
of the obligations secured thereby shall not exceed $5,000,000 at any time; and
    (xxx)   Liens and deposits of cash or Cash Equivalents made by the Borrower
or its Subsidiaries in connection with any Swap Agreement permitted hereunder,
in an aggregate amount not to exceed $25,000,000.

  (b)   No Credit Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien in favor of
Beneficiaries upon any of its properties or assets, whether now owned or
hereafter acquired, other than (a) applicable law, (b) this Agreement and the
other Loan Documents, (c) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) the Cash Collateral Orders, (e) the documentation governing any
letter of credit facility and/or any Swap Agreement, in each case permitted
hereunder, including, without limitation, with respect to any cash collateral
provided in connection therewith, (f) any agreement with respect to Indebtedness
of a Foreign Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to the properties and revenues
of such Foreign Subsidiary or any Subsidiary of a Foreign Subsidiary, (g) any
arrangement or agreement arising in connection with a Disposition permitted
under this Agreement so long as such restrictions apply only to the asset to be
Disposed of pending completion of such Disposition, (h) any agreement with
respect to the Indebtedness of any Person existing at the time such Person
becomes a Subsidiary after the Closing Date so long as such prohibitions or
limitations are only with respect to the properties and revenues of such
Subsidiary, and (i) customary restrictions in leases, subleases, licenses and
sublicenses.

6.3 Swap Agreements. No Credit Party nor any of its Subsidiaries will enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks (and not for speculative purposes) of the Borrower or any Subsidiary
(other than those in respect of Capital Stock), including, but not limited to,
foreign exchange rate and commodity hedges and (b) Swap Agreements entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.
6.4 Subsidiaries; Mergers; Capital Stock Transactions. No Credit Party nor any
of its Subsidiaries will enter into any merger, consolidation or amalgamation,
or liquidate, wind up or

61



--------------------------------------------------------------------------------



 



dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except that:

  (a)   No Credit Party shall create or own any Subsidiary other than those
listed in Schedule 4.14.     (b)   so long as no Default has occurred and is
continuing, or would result therefrom, any Subsidiary of the Borrower may be
merged or consolidated with or into the Borrower (provided that the Borrower
shall be the continuing or surviving corporation) or with or into any Guarantor
(provided that the Guarantor shall be the continuing or surviving corporation)
and any Guarantor may be merged or consolidated with or into another Guarantor;
    (c)   so long as no Default has occurred and is continuing, or would result
therefrom, any Subsidiary of the Borrower may Dispose of any or all of its
assets (i) to the Borrower or any Guarantor (upon voluntary liquidation or
otherwise), (ii) to a Subsidiary that is not a Guarantor if the Subsidiary
making the Disposition is not a Guarantor; provided that any such Disposition by
a Wholly Owned Subsidiary must be to a Wholly Owned Subsidiary, or
(iii) pursuant to a Disposition permitted by Section 6.5;     (d)   to the
extent applicable, any Investment expressly permitted by Section 6.7 may be
structured as a merger, consolidation or amalgamation;     (e)   any Subsidiary
may be dissolved or liquidated so long as any Dispositions in connection with
any such liquidation or dissolution are permitted under Section 6.4(c); and    
(f)   No Credit Party shall issue Capital Stock other than upon exercise of
options and warrants to acquire common stock.

6.5 Limitation on Sales of Property. No Credit Party will sell, transfer, lease,
exchange or dispose of any of its assets or properties or any interest therein
(including any stock or other equity interests in any of its Subsidiaries)
except:

  (a)   the Disposition (including the abandonment of intellectual property) of
obsolete, uneconomic, negligible or worn out property in the ordinary course of
business;     (b)   the sale of inventory in the ordinary course of business;  
  (c)   the Disposition of any property or asset pursuant to any order of the
Bankruptcy Court approving de minimis sales of assets, the sale of which shall
not materially impair or diminish the value of the Collateral or any Credit
Party’s financial condition, business or operations;     (d)   the sale or
issuance of any Subsidiary’s Capital Stock to the Borrower or any Guarantor;

62



--------------------------------------------------------------------------------



 



  (e)   the sale by the Borrower or its Subsidiaries of the Specified Assets;  
  (f)   Dispositions of Cash Equivalents in the ordinary course of business in
connection with the cash management activities of the Borrower and its
Subsidiaries;     (g)   Dispositions of accounts receivable in connection with
compromise, write down or collection thereof in the ordinary course of business
and consistent with past practice;     (h)   leases, subleases, licenses or
sublicenses of property in the ordinary course of business and which do not
materially interfere with the business of the Borrower and its Subsidiaries;    
(i)   transfer of property subject to a Recovery Event (i) upon receipt of Net
Cash Proceeds of such Recovery Event or (ii) to a Governmental Authority as a
result of condemnation;     (j)   Dispositions of Capital Stock to qualify
directors where required by applicable requirements of Law or to satisfy other
requirements of applicable requirements of Law with respect to the ownership of
Capital Stock of Foreign Subsidiaries;     (k)   Dispositions of the Capital
Stock of any Joint Venture to the extent required by the terms of customary
buy/sell type arrangements entered into in connection with the formation of such
Joint Venture, but only to the extent triggered by the actions of a third party
under such Joint Venture, and not stayed by the automatic stay;     (l)  
Dispositions of assets to effect Investments permitted under Section 6.7;    
(m)   Dispositions of assets in connection with the accommodation agreements set
forth on Schedule 6.5(m) and such other accommodation agreements the terms of
which have been disclosed to and approved by the Required Lenders.     (n)  
Dispositions of assets the fair market value of such assets do not, in the
aggregate, exceed $5,000,000.

Neither Borrower nor any of Borrower’s Subsidiaries will sell, transfer or
otherwise dispose of Capital Stock of any of Borrower’s Subsidiaries. No Credit
Party will discount, sell, pledge or assign any notes payable to it or future
income except to the extent expressly permitted under the Loan Documents.
6.6 Limitation on Dividends and Redemptions.

  (a)   No Credit Party will declare or make any Distribution in respect of any
class of its Capital Stock, nor will any Credit Party directly or indirectly
declare or make any Distribution in respect of any Capital Stock of any other
Credit Party (in each case, whether such Capital Stock is now or hereafter
issued, outstanding or created), or cause or permit any reduction or retirement
of the Capital Stock of any Credit Party, provided that each of Borrower’s
Subsidiaries may make

63



--------------------------------------------------------------------------------



 



      Distributions to its equity holders or to Borrower in the ordinary course
of business and as permitted by order of the Bankruptcy Court. Borrower shall
not issue any Capital Stock other than upon exercise of options and warrants to
acquire common stock, and no other Credit Party shall make any such issuance to
holders of such Credit Party’s Capital Stock.     (b)   No Credit Party shall,
nor shall it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of Borrower to (i) pay dividends or
make any other Distributions on any of such Subsidiary’s Capital Stock owned by
Borrower or any other Subsidiary of Borrower, (ii) repay or prepay any
Indebtedness owed by such Subsidiary to Borrower or any other Subsidiary of
Borrower, (iii) make loans or advances to Borrower or any other Subsidiary of
Borrower, or (iv) transfer any of its property or assets to Borrower or any
other Subsidiary of Borrower other than restrictions on such transfer or
property or assets except (1) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
operating agreements, joint venture agreements and similar agreements entered
into in the ordinary course of business, (2) that are or were created by virtue
of any transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement,
and (3) such restrictions which exist as of the Closing Date, (4) for
restrictions existing under the Loan Documents.

6.7 Limitation on Investments, Capital Expenditures, and Deposit Accounts. No
Credit Party will make any Investment other than (a) Permitted Investments,
(b) Investments by a Credit Party in another Credit Party, (c) normal and
prudent extensions of credit to customers buying goods and services in the
ordinary course of business, and (d) endorsements of negotiable instruments in
the ordinary course of business. The Credit Parties will not make capital
expenditures other than Capital Expenditures in accordance with the Budget.
Excluding any accounts created in connection with the establishment and/or
maintain of any letter of credit facility permitted by the Loan Documents and
otherwise as set forth in the Cash Collateral Orders, no Credit Party shall open
any new deposit, commodity or security account other than the accounts existing
on the Closing Date and any such accounts required to be created by the Loan
Documents unless it shall have given the Administrative Agent ten (10) days
prior written notice thereof and shall have taken all action deemed necessary or
desirable by the Administrative Agent to cause its security interest (subject to
the Intercreditor Agreement) therein to be perfected with the priority required
under the Final Order.
6.8 Transactions with Affiliates. No Credit Party nor any of its Subsidiaries
will enter into any transaction, including any purchase, sale, lease or exchange
of property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary Guarantor) unless such transaction is (a) otherwise permitted under
this Agreement, (b) in the ordinary course of business of the relevant Group
Member, and (c) upon fair and reasonable terms no less favorable to the relevant
Group Member than it would obtain in a comparable arm’s length transaction with
a Person that is not an Affiliate.

64



--------------------------------------------------------------------------------



 



6.9 Conduct of Business. From and after the Closing Date, no Credit Party shall,
nor shall it permit any of its Subsidiaries to, engage in any business other
than the businesses engaged in by such Credit Party on the Closing Date or that
are reasonable extensions thereof or reasonably related, supportive,
complementary or ancillary thereto.
6.10 Fiscal Year. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, change its Fiscal Year end from December 31, or change the
Borrower’s, or any of its Subsidiaries’, method of determining fiscal quarters.
6.11 Budget. Borrower will not allow the payment of any expenses or
disbursements other than those reflected in the Budget; provided that as shown
in the Budget Variance Reports, and as reported and measured weekly thereafter
at the times set forth in Section 5.2, the Group Members’ actual cumulative net
cash flow for the two (2) full weekly periods preceding and inclusive of the
weekly period being considered, divided by two (2), shall not be less than 85%
of the cumulative net cash flow set forth on the Budget for the two (2) full
weekly periods immediately preceding the weekly period being considered, divided
by two (2) (the “Variance”).
6.12 Amendments to Organizational Documents. Borrower will not and will not
permit any of its Subsidiaries to, enter into or permit any modification adverse
to Lenders of, or waive any material right or obligation of any Person under its
Organizational Documents.
6.13 Prepetition Indebtedness. No Credit Party shall pay or discharge, or cause
to be paid or discharged, any Indebtedness of such Credit Party incurred before
the Petition Date other than payments:

  (a)   approved by the Bankruptcy Court and in accordance with the Budget;    
(b)   required to be made pursuant to an order of the Bankruptcy Court in the
Case for adequate protection pursuant to the Bankruptcy Code on account of
Permitted Liens or on account of other Liens primed pursuant to the Final Order
by the Liens securing the Obligations, or     (c)   as required in a Plan of
Reorganization, on or after the effective date of the Plan of Reorganization.

6.14 Bankruptcy Case. None of the Credit Parties shall, and none shall permit
any of their respective Subsidiaries to, seek, consent or suffer to exist
without the Required Lenders’ consent (i) any modification, stay, vacation or
amendment to the Final Order and (ii) a priority claim for any administrative
expense against any Borrower or any Guarantor (now existing or hereafter arising
of any kind or nature whatsoever, including without limitation any
administrative expense of the kind specified in Section 503(b), 506(c) or 507(b)
of the Bankruptcy Code) equal or superior to the priority claim of the
Administrative Agent and the Lenders in respect of the Obligations other than
the Carve Out.
6.15 Business of VIHI and Foreign Stock Holding Companies. Permit VIHI or any
other Foreign Stock Holding Company to (a) engage at any time in any business or
business activity other than (i) ownership and acquisition of Capital Stock in
Halla Climate Control and other Foreign Subsidiaries and Investments permitted
by Section 6.7, (ii) performance of its

65



--------------------------------------------------------------------------------



 



obligations under and in connection with the Loan Documents, (iii) actions
required to maintain its existence and (iv) activities incidental to its
maintenance and continuance and to the foregoing activities; (b) incur any
Indebtedness (other than Indebtedness permitted by the Loan Documents); or
(c) sell, Dispose of, grant a Lien on or otherwise transfer the Capital Stock of
Halla Climate Control or any other Foreign Subsidiary except as permitted by
Section 6.2, 6.5 or 6.6.
6.16 Business of Securitization Subsidiary. Permit the Securitization Subsidiary
to (a) engage at any time in any business or business activity other than
(i) the origination, collection and servicing of Receivables and activities
necessary, related or incidental thereto, (ii) actions required to maintain its
existence and (iii) activities incidental to its maintenance and continuance and
to the foregoing activities; or (b) incur any Indebtedness or sell, dispose of,
grant a Lien on or otherwise transfer any of its assets except as permitted
hereunder.
SECTION 7. PRIORITY AND COLLATERAL SECURITY; GUARANTY.
7.1 Priority and Collateral Security.

  (a)   Superpriority Claims and Collateral Security.

  (i)   Each of the Credit Parties hereby represents, warrants and covenants
that, except as otherwise expressly provided in this paragraph, the Obligations,
upon the entry of the Final Order:

               (1) shall at all times constitute a Superpriority Claim in the
Case of the Credit Parties having priority, pursuant to Sections 364(c)(1) and
507(b) of the Bankruptcy Code (subject only to the Carve Out), over the other
Superpriority Claim granted as adequate protection in respect of the Prepetition
Lenders and any other claims of any entity, including without limitation any
claims under Sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c),
507(a), 507(b), 546(c), 546(d), 726 (to the extent permitted by law) 1113 and
1114 of the Bankruptcy Code, and shall at all times be senior to the rights of
the Credit Parties, any successor trustee to the extent permitted by law, or any
other creditor in the Case;
               (2) pursuant to Sections 361, 362, 364(c)(2), 364(c)(3) and
364(d) of the Bankruptcy Code and the Security Documents, shall at all times be
secured by, and each Credit Party hereby grants to Administrative Agent for the
benefit of itself and the other Secured Parties, (A) a first priority perfected
Lien (subject to Permitted Prior Liens and the Carve Out) on (1) all presently
owned and hereafter acquired assets of the Credit Parties and their estates
wherever located, and any proceeds and products thereof, including without
limitation, accounts, deposit accounts, cash, as-extracted collateral, chattel
paper, investment property, letter-of-credit rights, securities accounts,
commercial tort claims, investments, instruments, documents, inventory, contract
rights, franchise agreements, general intangibles, intellectual property, real
property, fixtures, goods, equipment and other fixed assets and proceeds and
products of all of the foregoing (including insurance proceeds), provided,
however, excluding the Excluded Collateral, (2) proceeds of any avoidance
actions brought pursuant to Section 549 of the Bankruptcy

66



--------------------------------------------------------------------------------



 



Code to recover any post-petition transfer of collateral, (3) any rights under
Section 506(c) of the Bankruptcy Code and the proceeds thereof, (4) any
unencumbered assets of the Credit Parties other than the Excluded Collateral and
any of the foregoing which constitutes “Post-Petition L/C Collateral” as such
term is defined in the L/C Order, and (5) a pledge, for the benefit of the
Secured Parties and the Administrative Agent, of one hundred percent (100%) of
the Capital Stock or other equity interests of the Domestic Subsidiaries, (6) a
pledge, for the benefit of the Secured Parties and the Administrative Agent, of
sixty-five percent (65%) of the Capital Stock or other equity interests of the
Foreign Subsidiaries that are not Excluded Foreign Subsidiaries, and (B) a Lien
on all assets of the Credit Parties securing other Indebtedness (other than the
Indebtedness described in Section 6.1(i) of this Agreement), junior only to
Permitted Prior Liens and the Carve Out.

  (ii)   Such Superpriority Claim referred to in Section 7.1(a)(i) shall not
include Avoidance Actions but shall be subject to the Carve Out. Such Lien shall
not extend to Avoidance Actions except proceeds thereof as set forth in
Section 7.1(a)(2)(A)(2) and (3), and shall be subject to the Carve Out, but
otherwise shall be senior in priority to the adequate protection Liens securing
the obligations in favor of the Prepetition Term Lender under the Prepetition
Term Loan Agreement and all other Liens other than Permitted Liens, entitled to
priority under applicable nonbankruptcy law.     (iii)   All amounts expended
for Priority Professional Expenses from and after the occurrence of an Event of
Default shall reduce the Professional Expense Cap dollar for dollar. The
security interests securing the Obligations shall not be subject to Section 551
of the Bankruptcy Code (other than a security interest or lien securing the
Prepetition Lender Debt).

  (b)   Collateral Security Perfection. Each of the Credit Parties agrees to
take all action that Administrative Agent or the Required Lenders may reasonably
request as a matter of nonbankruptcy law to perfect and protect the
Administrative Agent’s Liens for the benefit of the Secured Parties, upon the
Collateral and for such Liens to obtain the priority therefor contemplated
hereby, including, without limitation, executing and delivering such documents
and instruments, providing such notices and assents of third parties, obtaining
such Governmental Authorizations and providing such other instruments and
documents in recordable form as Administrative Agent or any Lender may
reasonably request. Each Credit Party hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any filing
office in any UCC jurisdiction any initial financing statements and amendments
thereto that (a) indicate the Collateral (i) as all assets of such Credit Party
or words of similar effect, regardless of whether any particular asset comprised
in the Collateral falls within the scope of Article 9 of the UCC of the State of
Delaware or such other jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) provide any other information required by
part 5 of Article 9 of the UCC of the State of Delaware or such other
jurisdiction for the sufficiency or filing office

67



--------------------------------------------------------------------------------



 



      acceptance of any financing statement or amendment, including (i) whether
such Credit Party is an organization, the type of organization and any
organization identification number issued to such Credit Party and, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of real property to which the Collateral relates. Such Credit Party
agrees to furnish any such information to Administrative Agent promptly upon
Administrative Agent’s request. Notwithstanding the provisions of this
Section 7.1(b), the Administrative Agent and the Lenders shall have the benefits
of the Final Order as set forth in Section 3.1(l) hereof.

  (c)   No Discharge; Survival of Claims. Borrower and each Guarantor agree that
(i) the Obligations shall not be discharged by the entry of an order confirming
a Plan of Reorganization (other than a Plan of Reorganization which includes
indefeasible payment of the Obligations in full in cash) (and Borrower and each
Guarantor, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waive
any such discharge (except to the extent such discharge is a result of payment
of the Obligations in full in cash), and (ii) the Superpriority Claim granted to
the Administrative Agent and the Secured Parties pursuant to the Final Order and
the Liens granted to the Administrative Agent and the Secured Parties pursuant
to the Final Order and the Security Documents shall not be affected in any
manner by the entry of an order confirming such Plan of Reorganization, in each
case unless otherwise agreed to by the Lenders.     (d)   Guarantees. The
Obligations shall be guaranteed by each Domestic Subsidiary (direct or indirect)
of the Borrower that is a debtor in the Case pursuant to the terms of the
Guaranty. The Borrower shall notify the Lenders of the acquisition or formation
of any new Domestic Subsidiary prior to such acquisition or formation. Borrower
shall, at the request of the Required Lenders, promptly, and in any event within
ten (10) Business Days of such request, cause each of its newly created Domestic
Subsidiaries (other than any Securitization Subsidiary) which is not a Guarantor
but which is a debtor in the Case to (i) execute and deliver to each of the
Lenders and Administrative Agent a guaranty which is substantially in the form
of the Guaranty and which is satisfactory to the Required Lenders in all
respects and (ii) execute and deliver to each of the Lenders and Administrative
Agent all other documents and instruments, including, without limitation, the
items set forth in Section 5.12, corporate authority documents and legal
opinions, as the Required Lenders may reasonably request in connection with the
delivery of such guaranty.

7.2 Guaranty.

  (a)   Guaranty of the Obligations.

  (i)   Subject to the provisions of Section 7.2(b), each of the Guarantors
jointly and severally hereby irrevocably and unconditionally guarantee to
Administrative Agent for the ratable benefit of the Beneficiaries the due and
punctual payment in full of all Obligations when the same shall

68



--------------------------------------------------------------------------------



 



      become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (collectively, the “Guaranteed
Obligations”).

  (ii)   Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 7.2(b)).     (iii)   Each Guarantor agrees that the
Obligations may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 7.2 or affecting the rights and remedies of the Administrative
Agent or any Lender hereunder.     (iv)   The guarantee contained in this
Section 7.2 shall remain in full force and effect until the Obligations have
been indefeasibly paid in full in cash.     (v)   No payment made by the
Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations have been
indefeasibly paid in full in cash.

  (b)   Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 7.2(c). The provisions
of this Section 7.2(b) shall in no respect limit the obligations and liabilities
of any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.     (c)   No Subrogation.
Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the

69



--------------------------------------------------------------------------------



 



      Administrative Agent or any Lender, no Guarantor shall be entitled to
exercise any of its rights, if any, obtained pursuant to being subrogated to any
of the rights of the Administrative Agent or any Lender against the Borrower or
any other Guarantor or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until the Obligations
(other than contingent indemnification obligations for which no claims has been
asserted) have been indefeasibly paid in full in cash. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations (other than contingent indemnification obligations for which
no claims has been asserted) shall not have been indefeasibly paid in full in
cash, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Obligations.

  (d)   Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Section 7.2 or any property subject thereto.     (e)   Guarantee Absolute and
Unconditional. Each Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guarantee
contained in this Section 7.2 or acceptance of the guarantee contained in this
Section 7.2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended,

70



--------------------------------------------------------------------------------



 



      amended or waived, in reliance upon the guarantee contained in this
Section 7.2; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 7.2. Each Guarantor waives
but only during the term of this Agreement (except with respect to such rights
as are required by applicable law and cannot be waived) diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations. Each
Guarantor understands and agrees that the guarantee contained in this
Section 7.2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of
this Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Borrower or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of such Guarantor under the guarantee contained in this Section 7.2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Borrower, any other Guarantor or any other Person or against
any collateral security or guarantee for the Obligations or any right of offset
with respect thereto, and any failure by the Administrative Agent or any Lender
to make any such demand, to pursue such other rights or remedies or to collect
any payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
any Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

  (f)   Reinstatement. The guarantee contained in this Section 7.2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or

71



--------------------------------------------------------------------------------



 



      any substantial part of its property, or otherwise, all as though such
payments had not been made.

  (g)   Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim (other than
for the defense of payment or performance) in Dollars at the office of the
Administrative Agent.

SECTION 8. EVENTS OF DEFAULT
8.1 Events of Default. If any one or more of the following conditions or events
(each herein called an “Event of Default”) shall occur and be continuing:

  (a)   Any Credit Party fails to pay the principal component of any Loan when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;     (b)   Any Credit Party fails to pay any
Obligation (other than the Obligations described in subsection (a) above) when
due and payable, whether at a date for the payment of a fixed installment or as
a contingent or other payment becomes due and payable or as a result of
acceleration or otherwise, within three (3) Business Days after the same becomes
due in the case of interest or ten (10) calendar days thereafter in the case of
any other Obligation;     (c)   Any “default,” or “event of default” or
“termination event” occurs under any Loan Document, the Final Order or either of
the Cash Collateral Orders, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document or Final Order or Cash
Collateral Orders;     (d)   Any Credit Party fails to duly observe, perform or
comply with any covenant, agreement or provision of Sections 2.3, 5.2 through
5.7, 5.12 or any part of Section 6;     (e)   Any Credit Party fails (other than
as referred to in subsections (a), (b), (c) or (d) above) to duly observe,
perform or comply with any covenant, agreement, condition or provision of any
Loan Document, and such failure remains unremedied for a period of thirty
(30) days after the date on which notice of such failure is given by
Administrative Agent or the Required Lenders to Borrower;     (f)   Any
certification, representation or warranty previously, presently or hereafter
made in writing by or on behalf of any Credit Party under or in connection with
any Loan Document shall prove to have been false or incorrect in any material
respect on any date on or as of which made;     (g)   except to the extent the
following events are disclosed on Schedule 4.11 or such events occurred prior to
the date hereof and were disclosed to each Lender or the Administrative Agent:
(i) any Person shall engage in any “prohibited transaction”

72



--------------------------------------------------------------------------------



 



      (as defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Plan, (ii) any failure to meet the minimum funding standards under the
Pension Funding Rules, whether or not waived, shall exist with respect to any
Plan or any Lien in favor of the PBGC or a Plan shall arise on the assets of any
Group Member or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) any Group Member or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Required Lenders is likely to, incur any liability in
connection with a withdrawal from, or the insolvency or reorganization (within
the meaning of Sections 4245 and 4241 of ERISA, respectively) of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect;     (h)   At any time after the execution and delivery thereof,
(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect with respect to any
Guarantor (other than in accordance with its terms) or shall be declared to be
null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Security Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the satisfaction in full of the Obligations in
accordance with the terms hereof) or shall be declared null and void, or the
Administrative Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Security Documents with
the priority required by the Final Order, in each case for any reason other than
the failure of Administrative Agent or any other Secured Party to take any
action within its control, or (iii) any Credit Party shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Loan Document to which it is a party;     (i)   the Bankruptcy Court
shall enter any order (i) amending, supplementing, altering, staying, vacating,
rescinding or otherwise modifying the Final Order or any other order with
respect to the Case in a manner adverse to the Administrative Agent or Lenders,
without the Required Lenders’ consent, (ii) appointing a Chapter 11 trustee or
an examiner pursuant to Section 1104 of the Bankruptcy Code with enlarged powers
relating to the operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) and 1106(b) of the Bankruptcy Code) in the Case,
(iii) dismissing the Case or converting the Case to a Chapter 7 case, or
(iv) approving the sale, transfer, lease, exchange, alienation or other
disposition of all or substantially all of the assets, properties or Capital
Stock or other equity

73



--------------------------------------------------------------------------------



 



      interests of any Credit Party pursuant to Section 363 of the Bankruptcy
Code or otherwise, without the consent of the Required Lenders;     (j)   an
application shall be filed by any of the Credit Parties for the approval of any
other Superpriority Claim in the Case (other than the Carve Out) which is pari
passu with or senior to the claims of the Lenders against any of the Credit
Parties unless after giving effect to the transactions contemplated by such
application, all Obligations (whether contingent or otherwise) shall be paid in
full in cash, or there shall arise any such Superpriority Claim;     (k)   there
shall remain undischarged for more than thirty (30) days any final postpetition
judgment or execution action against any of the Credit Parties, or relief from
the automatic stay of Section 362(a) of the Bankruptcy Code shall be granted to
any creditor or creditors of any of the Credit Parties, in each case which would
operate to divest any Credit Party of assets, having a value in excess of
$10,000,000, in the aggregate;     (l)   any of the Credit Parties shall file a
motion in the Case (i) except as provided in the Final Order, and Cash
Collateral Orders, to use cash collateral of the Lenders under Section 363(c) of
the Bankruptcy Code without the Required Lenders’ consent, (ii) to recover from
any portions of the Collateral any costs or expenses of preserving or disposing
of such Collateral under Section 506(c) of the Bankruptcy Code, (iii) to sell,
transfer, lease, exchange, alienate or otherwise dispose of all or substantially
all of the assets, properties or Capital Stock or other equity interest of any
Credit Party pursuant to Section 363 of the Bankruptcy Code or otherwise without
the consent of the Required Lenders, or (iv) to take any other action or actions
adverse to the Lenders or their rights and remedies hereunder or under any of
the other Loan Documents or any of the documents evidencing or creating the
Secured Parties’ interest in any of the Collateral;     (m)   any payment of
prepetition debt (other than any prepetition Indebtedness contemplated to be
paid pursuant to the Budget, in each case as approved by the Bankruptcy Court
and in accordance with the Budget);     (n)   the U.S. dollar equivalent market
value of Borrower’s ownership interest in Halla Climate Control closes on the
KOSPI below $300,000,000 for three (3) consecutive trading days;     (o)   a
Change of Control;     (p)   any of the Credit Parties shall (i) default in the
payment when due of any principal of or interest on any postpetition
Indebtedness or any event of default specified in any note, agreement, indenture
or other document evidencing or securing any such Indebtedness shall occur if
the effect of such event of default is to cause, or (with the giving of notice
or the lapse of time or both) to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause such Indebtedness to become due, or to be prepaid in full prior

74



--------------------------------------------------------------------------------



 



      to its stated maturity, or (ii) default in the payment when due of any
principal of or interest on any prepetition Indebtedness or any other event of
default specified in any note, agreement, indenture or other document evidencing
or securing any such Indebtedness shall occur if, by order of the Bankruptcy
Court issued with respect to such prepetition Indebtedness, the default
thereunder entitles the holder thereof to relief from the automatic stay of
Section 362 of the Bankruptcy Code, in each case in an aggregate amount in
excess of $10,000,000; and     (q)   any of the Credit Parties shall enter into
any agreement to, or shall consummate any transaction to, sell, transfer, lease,
exchange or otherwise dispose of all or substantially all of its assets,
properties, Capital Stock or other equity interests (other than as expressly
permitted pursuant to clauses (a) through (d) of Section 6.4 hereunder) pursuant
to Section 363 of the Bankruptcy Code that does not result in the payment in
full in cash of the Obligations;

THEN, at the request of (or with the consent of) Required Lenders, upon notice
to Borrower by Administrative Agent, (A) the Commitments, if any, shall
immediately terminate and (B) all Obligations, including the unpaid principal
amount of and accrued interest on the Loans, shall immediately become due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Credit Party.
8.2 Remedies. Upon the occurrence and continuation of an Event of Default, the
Administrative Agent upon direction of the Required Lenders shall, provide the
Credit Parties, the Creditors’ Committee and the United States Trustee with
written notice (via email or facsimile) specifying the Event of Default and the
basis therefor and informing such parties that the Administrative Agent and the
Lenders intend to exercise their remedies under the Final Order, the Security
Documents and hereunder five (5) Business Days after the Credit Parties’ receipt
of such notice (the “Remedies Notice Period”). During such Remedies Notice
Period, the Credit Parties and the Creditors’ Committee have the right to seek
an emergency hearing before the Bankruptcy Court for the sole purpose of
determining whether an Event of Default has occurred; provided, that during the
Remedies Notice Period, the Credit Parties may use cash collateral in accordance
with the terms and provisions of the Budget solely to meet payroll obligations
and pay expenses necessary, in the good faith judgment of the Credit Parties, to
be paid at such time for the preservation of the debtors in the Case and their
estates, and as otherwise agreed by the Administrative Agent and, as applicable,
the Prepetition Term Agent and/or Prepetition ABL Agent, in their sole
discretion. Unless during such five-Business Day notice period the Bankruptcy
Court determines that an Event of Default has not occurred, upon the expiration
of such five-day notice period, (i)(A) the Administrative Agent and the Secured
Parties automatically shall have relief from the automatic stay and the
Administrative Agent (with the consent of the Required Lenders) may foreclose on
all or any portion of the Collateral or otherwise exercise remedies against the
Collateral permitted by the Security Documents, and other nonbankruptcy law,
including, without limitation, the exercise of rights of setoff and all rights
and remedies of a secured party under the UCC, and (B) any right of any of the
Credit Parties to use cash collateral shall cease.
8.3 Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default,
Administrative Agent or any Secured

75



--------------------------------------------------------------------------------



 



Party, as the case may be, receives any monies in connection with the
enforcement of any the Security Documents, or otherwise with respect to the
realization upon any of the Collateral, such monies shall be distributed for
application as follows, in each case, subject to Carve Out and the priorities
set forth in the Intercreditor Agreement so that the obligations of Credit
Parties under the ABL Credit Agreement shall first be paid or provision for
payment thereof shall be made from proceeds of Prepetition ABL Priority
Collateral, and otherwise to be applied first to the Obligations:

  (a)   First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2.14) payable to the Administrative Agent in its capacity as such;    
(b)   Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Sections 2.12 and 2.13), ratably among them in
proportion to the amounts described in this clause (b) payable to them;     (c)
  Third, to payment of accrued and unpaid interest on the Loans and the other
Obligations, ratably among Lenders in proportion to the respective amounts
described in this clause (c) payable to them;     (d)   Fourth, to payment of
unpaid principal of the Loans and the other Obligations, ratably among Lenders
in proportion to the respective amounts described in this clause Fourth held by
them;     (e)   Fifth, to payment of the obligations of Borrower under the
Prepetition Term Loan Agreement; and     (f)   Last, the balance, if any, after
all of the Obligations have been indefeasibly paid in full, to the Credit
Parties or as otherwise required by Law.

SECTION 9. AGENTS
9.1 Appointment of Agents. Wilmington is hereby appointed Administrative Agent
hereunder and under the other Loan Documents and each Lender hereby authorizes
Wilmington, as Administrative Agent, to act as its agent in accordance with the
terms hereof and the other Loan Documents. Each Agent hereby agrees to act upon
the express conditions contained herein and the other Loan Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of the
Administrative Agent and Lenders and no Credit Party shall have any rights as a
third party beneficiary of any of the provisions thereof. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for any Group
Member or any Credit Party.
9.2 Powers and Duties. Each Lender irrevocably authorizes the Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies

76



--------------------------------------------------------------------------------



 



hereunder and under the other Loan Documents as are specifically delegated or
granted to the Administrative Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. The
Administrative Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. The Administrative
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees. The Administrative Agent shall not have, by
reason hereof or any of the other Loan Documents, a fiduciary relationship in
respect of any Lender; and nothing herein or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect hereof or any of the other
Loan Documents except as expressly set forth herein or therein.
     9.3 General Immunity.

  (a)   No Responsibility for Certain Matters. The Administrative Agent shall
not be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other Loan
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by the Administrative Agent to Lenders or by or on behalf of
any Credit Party to the Administrative Agent or any Lender in connection with
the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of any Credit Party or any other Person
liable for the payment of any Obligations, nor shall the Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or as to the
existence or possible existence of any Event of Default or Default or to make
any disclosures with respect to the foregoing. Anything contained herein to the
contrary notwithstanding, the Administrative Agent shall not have any liability
arising from confirmations of the amount of outstanding Loans or the component
amounts thereof.     (b)   Exculpatory Provisions. None of the Administrative
Agent nor any of its officers, partners, directors, employees or agents shall be
liable to any Lender or any Credit Party for any action taken or omitted by the
Administrative Agent under or in connection with any of the Loan Documents
except to the extent caused by the Administrative Agent’s or any of officers’,
directors’, employees’ or agents’ gross negligence or willful misconduct. The
Administrative Agent shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Loan Documents or from the exercise of any power, discretion or
authority vested in it hereunder or thereunder unless and until the
Administrative Agent shall have received instructions in respect thereof from
Required Lenders (or such other Lenders as may be required to give such
instructions under Section 10.4) and, upon receipt of such instructions from
Required Lenders (or such other Lenders, as the case may be), the Administrative

77



--------------------------------------------------------------------------------



 



      Agent shall be entitled to act or (where so instructed) refrain from
acting, or to exercise such power, discretion or authority, in accordance with
such instructions. Without prejudice to the generality of the foregoing, (i) the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any communication, instrument or document believed by it to be
genuine and correct and to have been signed or sent by the proper Person or
Persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Borrower and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or (where so
instructed) refraining from acting hereunder or any of the other Loan Documents
in accordance with the instructions of Required Lenders (or such other Lenders
as may be required to give such instructions under Section 10.4).

9.4 Agents Entitled to Act as Lender. The agency hereby created shall in no way
impair or affect any of the rights and powers of, or impose any duties or
obligations upon, the Administrative Agent in its individual capacity as a
Lender hereunder, if applicable. With respect to its participation in the Loans,
if any, the Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as if it were not performing the
duties and functions delegated to it hereunder, and, to the extent the
Administrative Agent is a Lender, the term “Lender” shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity. The Administrative Agent and its Affiliates may accept deposits from,
lend money to, own securities of, and generally engage in any kind of banking,
trust, financial advisory or other business with any Credit Party or any of its
Affiliates as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Credit Parties for services in
connection herewith and otherwise without having to account for the same to
Lenders.
9.5 Lenders’ Representations, Warranties and Acknowledgment.

  (a)   Each Lender represents and warrants that it has made its own independent
investigation of the financial condition and affairs of Borrower and its
Subsidiaries in connection with Credit Extensions hereunder and that it has made
and shall continue to make its own appraisal of the creditworthiness of Borrower
and its Subsidiaries. The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.     (b)   Each Lender, by delivering its signature page to this
Agreement and funding its Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document

78



--------------------------------------------------------------------------------



 



      required to be approved by the Administrative Agent, Required Lenders or
Lenders, as applicable on the Closing Date.

9.6 Right to Indemnity. Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify the Administrative Agent, to the extent that the
Administrative Agent shall not have been reimbursed by any Credit Party, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in
exercising its powers, rights and remedies or performing its duties hereunder or
under the other Loan Documents or otherwise in its capacity as the
Administrative Agent in any way relating to or arising out of this Agreement or
the other Loan Documents, INCLUDING ANY OF THE FOREGOING CAUSED, IN WHOLE OR IN
PART, BY THE NEGLIGENCE OF THE ADMINISTRATIVE AGENT OR IMPOSED, IN WHOLE OR IN
PART, UNDER ANY LAW PROVIDING FOR STRICT LIABILITY, provided, no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct. If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify the Administrative Agent against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such Lender’s Pro Rata Share thereof; and provided, further, this sentence
shall not be deemed to require any Lender to indemnify the Administrative Agent
against any liability, obligation, loss, damage, penalty, action, judgment,
suit, cost, expense or disbursement described in the proviso in the immediately
preceding sentence.
9.7 Successor Agents. Administrative Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to Lenders and Borrower, and
Administrative Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to Borrower and
Administrative Agent and signed by Required Lenders. Upon any such notice of
resignation or any such removal, Required Lenders shall have the right, upon
five Business Days’ notice to Borrower, to appoint a successor Administrative
Agent (subject to the Borrower consent unless an Event of Default has occurred
and is continuing). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent and the retiring or removed Administrative Agent shall promptly transfer
to such successor Administrative Agent all records and other documents necessary
or appropriate in connection with the performance of the duties of the successor
Administrative Agent under the Loan Documents, whereupon such retiring or
removed Administrative Agent shall be discharged from its duties and obligations
hereunder.

79



--------------------------------------------------------------------------------



 



9.8 Security Documents and Guaranty.

  (a)   Agents under Security Documents and Guaranty. Each Lender hereby further
authorizes Administrative Agent on behalf of and for the benefit of Lenders, to
be the agent for and representative of Lenders with respect to the Guaranty.
Each Lender hereby further authorizes the Administrative Agent on behalf of and
for the benefit of Lenders, to be the agent for and representative of Lenders
with respect to the Collateral and the Security Documents. Subject to
Section 10.4, without further written consent or authorization from Secured
Parties, the Administrative Agent may execute any documents or instruments
necessary to release any Lien encumbering any item of Collateral that is the
subject of an asset sale permitted under Section 6.5 or to which Required
Lenders (or such other Lenders and other Persons as may be required to give such
consent under Section 10.4) have otherwise consented. Subject to Section 10.4,
without further written consent or authorization from Lenders, the
Administrative Agent may execute any documents or instruments necessary to
release any Guarantor from the Guaranty pursuant to Section 7.2 or with respect
to which Required Lenders (or such other Lenders or other Persons as may be
required to give such consent under Section 10.4) have otherwise consented.    
(b)   Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, Borrower,
Administrative Agent, and each Lender hereby agree that (i) no Lender shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent (and only at the
request or consent of the Required Lenders), as applicable, in each case on
behalf of Lenders in accordance with the terms hereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the
Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent (which shall be only at the request or consent of the
Required Lenders) on any of the Collateral pursuant to a public or private sale,
the Administrative Agent or any Lender may be the purchaser of any or all of
such Collateral at any such sale and the Administrative Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale.

SECTION 10. MISCELLANEOUS
10.1 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given to a Credit Party or
Administrative Agent shall be sent to such Person’s address as set forth on
Appendix B or in the other relevant Loan Document, and in the case of any
Lender, the address as indicated on Appendix B or otherwise indicated to
Administrative Agent and Borrower in writing. Each notice hereunder shall be in
writing and may be personally served, e-mailed or sent by telefacsimile or
United

80



--------------------------------------------------------------------------------



 



States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service and signed for against receipt
thereof, upon receipt of telefacsimile or e-mail confirmation, or three Business
Days after depositing it in the United States mail with postage prepaid and
properly addressed.
10.2 Expenses. Borrower agrees (a) to pay or reimburse the Administrative Agent
for all its reasonable documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable documented fees and disbursements of one
counsel to the Administrative Agent (and such other conflicts, local and foreign
local counsel as shall be reasonably required by the Administrative Agent), one
financial advisor, appraisers, accountants, agents and consultants to the
Administrative Agent, and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a monthly basis or such other periodic basis as
the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for its reasonable documented out-of-pocket
costs-and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and reasonable documented out-of-pocket
disbursements of counsel (including the allocated fees and expenses of in-house
counsel) to each Lender and of counsel to the Administrative Agent, financial
advisors, appraisers, accountants, agents and consultants to the Administrative
Agent, (c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents. Statements payable by Borrower
pursuant to this Section 10.2 shall be submitted to Eric D. Sachs, Treasurer
(Telephone No. 734-710-2000) (Telecopy No. 734-727-9481) (Email address:
esachs@visteon.com), at the address of Borrower set forth in Section 10.1, or to
such other Person or address as may be hereafter designated by Borrower in a
written notice to the Administrative Agent. The agreements in this Section 10.2
shall survive repayment of the Loans and all other amounts payable hereunder.
Notwithstanding the foregoing, any indemnification provided under this
Section 10.2 shall be without duplication of any amounts under Sections 2.15,
10.3 or otherwise.
10.3 Indemnity, WAIVER OF PUNITIVE DAMAGES.

  (a)   In addition to the payment of expenses pursuant to Section 10.2, each
Credit Party agrees, jointly and severally, to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, partners,
directors, employees, Affiliates, agents and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature

81



--------------------------------------------------------------------------------



 



      whatsoever relating to or arising out of the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, and the transactions contemplated
thereby, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties and the reasonable documented fees and out-of-pocket expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Credit Party under any Loan Document (all the foregoing
in this clause (a), collectively, the “Indemnified Liabilities”), provided, that
the Borrower and each other Credit Party shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities (i) have resulted from the gross negligence, bad faith
or willful misconduct of such Indemnitee, (ii) have resulted from the breach by
such Indemnitee in respect of such Indemnitee’s obligations under the facility,
or (iii) have arisen from a dispute solely between Lenders and not involving the
Administrative Agent or the Borrower; provided further that such reimbursement
obligations shall be limited to one counsel for the Administrative Agent and one
counsel for the Lenders (and, as reasonably determined by the Administrative
Agent, one or more local counsel) unless there is a conflict of interest with
respect to a particular Indemnitee, in which case such Indemnitee shall be
reimbursed for its own counsel. To the extent that the undertakings to defend,
indemnify, pay and hold harmless set forth in this Section 10.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, the applicable Credit Party shall contribute the maximum portion
that it is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them. Without limiting the foregoing, and to the extent permitted by applicable
law, the Borrower agrees not to assert and to cause its Subsidiaries not to
assert, and hereby waives and agrees to cause its Subsidiaries to waive, all
rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. If
any suit, action, proceeding, claim or demand shall be brought or asserted
against any Indemnitee (other than the Administrative Agent) with respect to the
matters covered by the Borrower’s indemnification in this Agreement, (i) such
Indemnitee shall promptly notify the Borrower thereof; provided, however, that
the failure to promptly provide such notice shall not affect Borrower’s
indemnification obligations hereunder except to the extent that Borrower was
prejudiced by the failure to provide prompt notice; and (ii) to the extent not
precluded by a conflict of interest or other duties binding on it, such
Indemnitee shall work cooperatively with the Borrower with a view toward
minimizing the legal and other expenses associated with any defense and any
potential settlement or judgment, which cooperation shall include (A) the use of
a single counsel selected by such Indemnitee and reasonably acceptable to the
Borrower (so long as such Indemnitee, in its reasonable judgment, does not
believe that the use of a single

82



--------------------------------------------------------------------------------



 



      counsel is not reasonably practicable or, based on the advice of counsel,
disadvantageous from a legal perspective) and (B) regular consultation with the
Borrower (and, to the extent a single counsel is not used, its counsel) upon the
reasonable request of the Borrower with regard to the management of any
litigation and the negotiation of any potential settlement, in order to afford
the Borrower (and, to the extent a single counsel is not used, its counsel)
reasonable opportunities to participate in the consideration of material
decisions with respect thereto. All amounts due under this Section 10.3 shall be
payable not later than 30 days after written demand therefor (together with
reasonably detailed supporting documentation).     (b)   TO THE EXTENT PERMITTED
BY APPLICABLE LAW, NO PARTY HERETO SHALL ASSERT, AND EACH HEREBY WAIVES, ANY
CLAIM AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY CREDIT PARTY OR ANY OF
THEIR RESPECTIVE AFFILIATES, SUBSIDIARIES, DIRECTORS, EMPLOYEES, ATTORNEYS OR
AGENTS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) (WHETHER OR NOT THE
CLAIM THEREFOR IS BASED ON CONTRACT, TORT OR DUTY IMPOSED BY ANY APPLICABLE
LEGAL REQUIREMENT) ARISING OUT OF, IN CONNECTION WITH, ARISING OUT OF, AS A
RESULT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT OR ANY LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS THEREOF OR
ANY ACT OR OMISSION OR EVENT FROM TIME TO TIME OCCURRING IN CONNECTION
THEREWITH, AND EACH PARTY HERETO HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
UPON ANY SUCH CLAIM OR ANY SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR
NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY GIVES THIS WAIVER FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.3 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR TO ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.

83



--------------------------------------------------------------------------------



 



10.4 Amendments and Waivers; Consents.

  (a)   Required Lenders’ Consent; Notice to Creditors’ Committee. Subject to
Sections 10.4(b), 10.4(c), 10.4(d) and 10.4(e), no amendment, modification,
termination or waiver of any provision of the Loan Documents, or consent to any
departure by any Credit Party therefrom, shall in any event be effective without
the written concurrence of the Required Lenders. In addition, any amendment,
modification or supplement of or to the Loan Documents shall require advance
notice to the Creditors’ Committee and the United States Trustee.     (b)  
Affected Lenders’ Consent. Without the written consent of each Lender that would
be directly affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:

  (i)   extend the scheduled final maturity of any Loan or Note, or grant any
forbearance or similar accommodation that would preclude such Lender from being
able to enforce repayment of its Loan at scheduled final maturity;     (ii)  
reduce the rate of interest on any Loan (other than any waiver of any increase
in the interest rate applicable to any Loan pursuant to Section 2.6 or waiver of
any Event of Default or Default) or any fee payable hereunder or under the Fee
Letter;     (iii)   reduce the principal amount of such Lender’s Loan;     (iv)
  amend, modify, terminate or waive any provision of this Section 10.4(b) or
Section 10.4(a), 10.4(c), or 10.4(d);     (v)   amend the definition of
“Required Lenders” or “Pro Rata Share”; or     (vi)   release all or
substantially all of the Collateral (other than assets sales permitted by
Section 6.5 and use of cash collateral pursuant to the Cash Collateral Orders)
or all or substantially all of the Guarantors from the Guaranty except as
expressly provided in the Loan Documents.

  (c)   Other Consents. No amendment, modification, termination or waiver of any
provision of the Loan Documents, or consent to any departure by any Credit Party
therefrom, shall:

  (i)   increase any Commitment of such Lender over the amount thereof then in
effect without the consent of such Lender; provided, no amendment, modification
or waiver of any condition precedent, covenant, Default or Event of Default
shall be deemed to constitute an increase in any Commitment of any Lender; or  
  (ii)   amend, modify, terminate or waive any provision of Section 9 as the
same applies to Administrative Agent, or any other provision hereof as the same
applies to the rights or obligations of Administrative Agent, in each case
without the consent of Administrative Agent.

84



--------------------------------------------------------------------------------



 



  (d)   Execution of Amendments, etc. Administrative Agent may, but shall have
no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.

10.5 Successors and Assigns; Participations.

  (a)   Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of Administrative Agent and
Lenders. No Credit Party’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of all Lenders. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, Affiliates and Indemnitees of each of the
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.     (b)   Register. Borrower,
Administrative Agent and Lenders shall deem and treat the Persons listed as
Lenders in the Register as the holders and owners of the corresponding
Commitments and Loans listed therein for all purposes hereof, and no assignment
or transfer of any such Commitment or Loan shall be effective, in each case,
unless and until an Assignment Agreement effecting the assignment or transfer
thereof shall have been delivered to and accepted by Administrative Agent and
recorded in the Register as provided in Section 10.5(e) and the Administrative
Agent shall accept and record any assignment complying with Sections 10.5(c) and
10.5(d). Prior to such recordation, all amounts owed with respect to the
applicable Commitment or Loan shall be owed to the Lender listed in the Register
as the owner thereof, and any request, authority or consent of any Person who,
at the time of making such request or giving such authority or consent, is
listed in the Register as a Lender shall be conclusive and binding on any
subsequent holder, assignee or transferee of the corresponding Commitments or
Loans.     (c)   Right to Assign. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligation (provided, however, that
each such assignment shall be of a uniform, and not varying, percentage of all
rights and obligations under and in respect of any Loan and any related
Commitments):

85



--------------------------------------------------------------------------------



 



  (i)   to any Person meeting the criteria of clause (x) or (y) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent; and     (ii)   to any other Person, with the
consent of the Borrower so long as no Event of Default has occurred and is
continuing, such consent not to be unreasonably withheld or delayed. Each such
assignment pursuant to this Section 10.5(c) (or, in the case of Related Funds
simultaneously purchasing such assigned interests, then aggregate Loan amounts
purchased by such Related Funds) shall be in an aggregate amount of not less
than $2,000,000 (or such lesser amount as may be agreed to by Administrative
Agent or as shall constitute the aggregate amount of the Commitments and Loans
of the assigning Lender) with respect to the assignment of the Commitments
and/or Loans.

  (d)   Mechanics. The assigning Lender and the assignee thereof shall execute
and deliver to Administrative Agent an Assignment Agreement, together with (i) a
processing and recordation fee of $3,500 (except that only one fee shall be
payable in the case of contemporaneous assignments to Related Funds), and
(ii) such forms, certificates or other evidence, if any, with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to the terms hereof.     (e)   Notice of Assignment. Upon its receipt of a duly
executed and completed Assignment Agreement, together with the processing and
recordation fee referred to in Section 10.5(d) (and any forms, certificates or
other evidence required by this Agreement in connection therewith),
Administrative Agent shall record the information contained in such Assignment
Agreement in the Register, shall give prompt notice thereof to Borrower and
shall maintain a copy of such Assignment Agreement.     (f)   Representations
and Warranties of Assignee. Each Lender, upon execution and delivery hereof or
upon executing and delivering an Assignment Agreement, as the case may be,
represents and warrants as of the Closing Date or as of the applicable Effective
Date (as defined in the applicable Assignment Agreement) that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Commitments or Loans,
as the case may be; and (iii) it will make or invest in, as the case may be, its
Commitments or Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments or Loans within the
meaning of the Securities Act or the Exchange Act or other United securities
Laws (it being understood that, subject to the provisions of this Section 10.5,
the disposition of such Commitments or Loans or any interests therein shall at
all times remain within its exclusive control).

86



--------------------------------------------------------------------------------



 



  (g)   Effect of Assignment. Subject to the terms and conditions of this
Section 10.5, as of the “Effective Date” specified in the applicable Assignment
Agreement: (i) the assignee thereunder shall have the rights and obligations of
a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof; (ii) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under
Section 10.7) and be released from its obligations hereunder (and, in the case
of an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder); (iii) the Commitments shall be modified to reflect the
applicable Commitment of such assignee and any Commitment of such assigning
Lender, if any; and (iv) if any such assignment occurs after the issuance of any
Note hereunder, the assigning Lender shall, upon the effectiveness of such
assignment or as promptly thereafter as practicable, surrender its applicable
Notes to Administrative Agent for cancellation, and thereupon Borrower shall
issue and deliver new Notes, if so requested by the assignee and/or assigning
Lender, to such assignee and/or to such assigning Lender, with appropriate
insertions, to reflect the new Commitments and/or outstanding Loans of the
assignee and/or the assigning Lender.     (h)   Participations. Each Lender
shall have the right at any time to sell one or more participations to any
Person (other than Borrower, any of its Subsidiaries or any of its Affiliates)
in all or any part of its Commitments, Loans or in any other Obligation. The
holder of any such participation, other than an Affiliate of the Lender granting
such participation, shall not be entitled to require such Lender to take or omit
to take any action hereunder except with respect to any amendment, modification
or waiver that would require the consent of all affected Lenders under
Section 10.4(b). Each Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.13 and 2.14 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (c) of this
Section; provided, (i) a participant shall not be entitled to receive any
greater payment under Section 2.13 and 2.14 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (ii) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.14 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.14 as though it were a Lender.

87



--------------------------------------------------------------------------------



 



  (i)   Certain Other Assignments. In addition to any other assignment permitted
pursuant to this Section 10.5, (i) any Lender may assign and/or pledge all or
any portion of its Loans, the other Obligations owed by or to such Lender, and
its Notes, if any, to secure obligations of such Lender to any Person, including
any Federal Reserve Bank as collateral security pursuant to Regulation A of the
Board of Governors of the Federal Reserve System and any operating circular
issued by such Federal Reserve Bank; provided, no Lender, as among Borrower and
such Lender, shall be relieved of any of its obligations hereunder as a result
of any such assignment and pledge, and provided, further, in no event shall the
applicable Federal Reserve Bank or trustee be considered to be a “Lender” or be
entitled to require the assigning Lender to take or omit to take any action
hereunder.

10.6 Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
10.7 Survival of Representations, Warranties and Agreements; Termination.

  (a)   All representations, warranties and agreements made herein shall survive
the execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.13, 2.14, 2.15, 10.2,
10.3 and 10.20 and the agreements of Lenders set forth in Sections 2.12, 9.3,
9.6 and 10.16 shall survive the payment of the Loans and the termination hereof.
    (b)   At any time when no Obligations are then owing, the Borrower may elect
in a written notice delivered to Administrative Agent to terminate this
Agreement. Upon the proper receipt by Administrative Agent of such a notice at
such a time, then this Agreement and all Security Documents shall thereupon be
terminated, except to the extent provided otherwise in Section 10.7(a) of this
Agreement or in any similar provision of any Security Document that expressly
provides for the survival of specified provisions thereof. At the request and
expense of Borrower, the Administrative Agent shall prepare and execute all
necessary instruments to reflect and effect such termination and the release of
the Collateral. The Administrative Agent is hereby authorized to execute all
such instruments on behalf of all Lenders, without the joinder of or further
action by any Lender.

10.8 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in the exercise of any power, right or
privilege hereunder or under any other Loan Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege. The rights, powers and remedies given to the Administrative
Agent and each Lender hereby are cumulative and shall be in addition to and
independent of all rights, powers and remedies existing by virtue of any statute
or rule of law or in any of the other Loan

88



--------------------------------------------------------------------------------



 



Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right, power or
remedy or be construed to be a waiver thereof, nor shall it preclude the further
exercise of any such right, power or remedy.
10.9 Marshalling; Payments Set Aside. Neither the Administrative Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
the Administrative Agent or Lenders (or to the Administrative Agent, on behalf
of Lenders), or the Administrative Agent or Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
10.10 Severability. In case any provision in or obligation hereunder or any Note
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
10.11 Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
10.12 Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.
10.13 APPLICABLE LAW. EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER JURISDICTION
IS EXPRESSLY ELECTED IN A LOAN DOCUMENT, THE LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE BANKRUPTCY CODE AND THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401 AND §5-1402)
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA (INCLUDING THE
BANKRUPTCY CODE).

89



--------------------------------------------------------------------------------



 



10.14 CONSENT TO EXCLUSIVE JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT,
OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN THE BANKRUPTCY COURT OR (SUBJECT
TO THE ENTRY OF AN APPROPRIATE ORDER BY THE BANKRUPTCY COURT) IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH PARTY HERETO, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED
IN ACCORDANCE WITH SECTION 10.1; (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(c) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (e) AGREES ADMINISTRATIVE
AGENT, LENDERS AND CREDIT PARTIES RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY PARTY IN THE COURTS
OF ANY OTHER JURISDICTION.
10.15 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS WAIVER
IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN
ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.15 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS

90



--------------------------------------------------------------------------------



 



HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
10.16 Confidentiality.

  (a)   Each Lender and Administrative Agent agrees that it will take all
reasonable steps to keep confidential any proprietary information regarding each
Credit Party and its business identified as confidential by such Credit Party
and obtained by such Lender pursuant to the requirements hereof, it being
understood and agreed by such Credit Party that, in any event, a Lender may make
(i) disclosures of such information to Affiliates of such Lender and to their
agents and advisors (and to other persons authorized by a Lender or Agent to
organize, present or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.16) (provided, such
counterparties and advisors are advised of an agree to be bound by the
provisions of this Section 10.16), (ii) disclosures of such information
reasonably required by any bona fide or potential assignee, transferee or
participant in connection with the contemplated assignment, transfer or
participation by such Lender of any Loans or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) in Swap Agreements (provided, such counterparties and advisors are
advised of and agree to be bound by the provisions of this Section 10.16),
(iii) disclosure to any rating agency when required by it, provided that, prior
to any disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Credit Parties
received by it from Administrative Agent or any Lender, and (iv) disclosures
required or requested by any Governmental Authority or representative thereof or
by the NAIC or pursuant to legal or judicial process; provided, unless
specifically prohibited by applicable law or court order, each Lender shall make
reasonable efforts to notify such Credit Party of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information.     (b)  
Administrative Agent, Lenders, and Credit Parties shall consult with each other
before issuing any press releases or otherwise making any public statements with
respect to this Agreement and the transactions contemplated hereby; provided,
however, that if any Credit Party has made a commercially reasonable effort to
contact Administrative Agent and Lenders regarding a disclosure and has been
unable to arrange the consultation referred to above prior to a public
disclosure deadline established by Law or by the rules of any stock exchange
where Borrower’s securities trade, then the public disclosure may be made
without such consultation to the extent required by such Law or by such rules.
No such Person shall issue any such press release or make any public statement
without the

91



--------------------------------------------------------------------------------



 



      agreement of the other parties, except as may be required by applicable
Law or the rules of any stock exchange where Borrower’s securities trade.

10.17 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law, shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Borrower shall pay to Administrative Agent an
amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
10.18 Counterparts. This Agreement may be separately executed in any number of
counterparts and by the different parties hereto in separate counterparts, all
of which when so executed shall be deemed to constitute one and the same
Agreement. Delivery by electronic transmission of an executed counterpart of a
signature page to this Agreement shall be as effective as delivery of a manually
executed counterpart hereof.
10.19 Effectiveness. This Agreement shall become effective upon the execution of
a counterpart hereof by each of the parties hereto and receipt by Borrower and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
10.20 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower and each other Credit Party that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower and the other Credit Parties, which
information includes the name and address of such Persons and other information
that will allow such Lender or Administrative Agent, as applicable, to identify
such Persons in accordance with the Act.
10.21 Order. In the event of any inconsistency between the terms and conditions
of any of the Loan Documents and the Final Order, the provisions of the Final
Order shall govern and control.
[Remainder of page intentionally left blank.]

92



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

          VISTEON CORPORATION,     as a Borrower    
 
       
By:
  /s/ Eric D. Sachs
 
   
 
  Name: Eric D. Sachs    
 
  Title:   Vice President and Treasurer    

GUARANTORS
ARS, INC.
FAIRLANE HOLDINGS, INC.
INFINITIVE SPEECH SYSTEMS CORP.
THE VISTEON FUND
VISTEON AC HOLDINGS CORP.
VISTEON ASIA HOLDINGS, INC.
VISTEON CLIMATE CONTROL SYSTEMS LIMITED
VISTEON EUROPEAN HOLDINGS CORPORATION
VISTEON FINANCIAL CORPORATION
VISTEON GLOBAL TECHNOLOGIES, INC.
VISTEON GLOBAL TREASURY, INC.
VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
VISTEON INTERNATIONAL HOLDINGS, INC.
VISTEON LA HOLDINGS CORP.
VISTEON REMANUFACTURING, INCORPORATED
VISTEON CARIBBEAN, INC.

         
By:
  /s/ Eric D. Sachs
 
   
 
  Name: Eric D. Sachs    
 
  Title: Treasurer    

[Signature Page to DIP Credit Agreement]

 



--------------------------------------------------------------------------------



 



GCM/VISTEON AUTOMOTIVE SYSTEMS, LLC
GCM/VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
MIG-VISTEON AUTOMOTIVE SYSTEMS, LLC
SUNGLAS, LLC
TYLER ROAD INVESTMENTS, LLC
VC AVIATION SERVICES, LLC
VC REGIONAL ASSEMBLY & MANUFACTURING, LLC
VISTEON AUTOMOTIVE HOLDINGS, LLC
VISTEON DOMESTIC HOLDINGS, LLC
VISTEON HOLDINGS, LLC
VISTEON SYSTEMS, LLC
VISTEON TECHNOLOGIES, LLC

         
By:
  /s/ Eric D. Sachs
 
   
 
  Name: Eric D. Sachs    
 
  Title: Treasurer    

Date: November 18, 2009

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT:



WILMINGTON TRUST FSB,
in its capacity as Administrative Agent
      By   /s/ Renee Kuhl         Name:   Renee Kuhl       Title:   Assistant
Vice President   

 



--------------------------------------------------------------------------------



 



         

            LENDERS:


SANKATY CREDIT OPPORTUNITIES IV, L.P.
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary     

            SANKATY DIP OPPORTUNITIES, L.P.
      By:   /s/ Alan K. Halfenger         Name:   Alan K. Halfenger       
Title:   Chief Compliance Officer
Assistant Secretary     

                  TENNENBAUM OPPORTUNITIES PARTNERS V, LP     TENNENBAUM DIP
OPPORTUNITY FUND, LLC
 
                On behalf of each of the above entities:
 
                By: TENNENBAUM CAPITAL PARTNERS, LLC     Its: Investment Manager
 
           
 
      By:   /s/ Howard M. Levkowitz
 
           
 
          Name: Howard M. Levkowitz
 
          Title:   Managing Partner

                  MASON CAPITAL, LTD.
 
                By: MASON CAPITAL MANAGEMENT LLC, its investment
manager
 
           
 
      By:   /s/ John C. Grizzetti
 
           
 
          Name: John C. Grizzetti
 
          Title:   Chief Financial Officer

 



--------------------------------------------------------------------------------



 



                  MASON CAPITAL, LP
 
                By: MASON CAPITAL MANAGEMENT LLC, its investment
manager
 
           
 
      By:   /s/ John C. Grizzetti
 
           
 
          Name: John C. Grizzetti
 
          Title:   Chief Financial Officer

                  GUGGENHEIM PORTFOLIO COMPANY X, LLC
 
                By: MASON CAPITAL MANAGEMENT LLC, its investment
manager
 
           
 
      By:   /s/ John C. Grizzetti
 
           
 
          Name: John C. Grizzetti
 
          Title:   Chief Financial Officer

 